Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 1 of 69 PageID #: 3074



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------x
 ADAN ABREU,

                                             Plaintiff,                  MEMORANDUM AND
                                                                         ORDER
            -against-                                                    15-cv-00058 (SIL)

 VERIZON NEW YORK, INC., DAVE LUCAS, in
 his individual and official capacity, TOM
 BOLGER, in his individual and official capacity,
 and RICHARD FRANCIS, in his individual and
 official capacity,

                                              Defendants.
 --------------------------------------------------------------------x

STEVEN I. LOCKE, United States Magistrate Judge:

        Presently before the Court, after a jury verdict in this employment

discrimination and retaliation action filed by Plaintiff Adan Abreu (“Plaintiff” or

“Abreu”) against Defendants Verizon New York, Inc. (“Verizon”), Thomas Bolger

(“Bolger”)1, Richard Francis (“Francis”), and David Lucas (“Lucas”) (Bolger, Francis

and Lucas collectively, the “Individual Defendants,” and together with Verizon,

“Defendants”), is Defendants’ motion for judgment as a matter of law pursuant to

Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) 50, or, in the alternative, pursuant

to Fed. R. Civ. P. 59, for a new trial or for remittitur of the damages award. See

Docket Entry (“DE”) [102]. For the following reasons, Defendants’ motion is granted

in part and denied in part.



        1While Bolger’s name appears as “Bulger” in the case caption and numerous filings, he spelled
his name as “Bolger” at trial. See Transcript of Trial Before the Honorable Steven I. Locke, United
States [Magistrate] Judge, and a Jury (“Tr.”), DE [103-1]-[103-11], 972.

                                                         1
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 2 of 69 PageID #: 3075



  I.     BACKGROUND2

         By way of Complaint filed on January 6, 2015, Plaintiff commenced this action

against his former employer Verizon and the Individual Defendants asserting claims

of race discrimination and retaliation in violation of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000(e) et seq. (“Title VII”), 42 U.S.C. § 1981 (“§ 1981”), and the

New York State Human Rights Law, N.Y. Exec. Law § 290 et seq. (“NYSHRL”). See

DE [1].3 Discovery was completed on June 29, 2017, see DE [44], and on July 10,

2017, trial began before the Honorable Leonard D. Wexler.                          See DE [55].        The

following day, Judge Wexler declared a mistrial and advised the parties that the

matter would be assigned to this Court for all purposes.                        See DE [56].4        Trial

commenced before this Court on March 11, 2019. See DE [80].

       A. The Evidence at Trial5

         Abreu, who was born in the Dominican Republic, testified that he has always

identified as Black Hispanic and that his native language is Spanish. See Tr., 437:22-

438:7. After serving for four years in the Marine Corps reserves and completing

college with a degree in aerospace engineering, Plaintiff began working for Verizon



         2 As the parties’ familiarity with the extensive procedural history of this litigation is presumed,
the Court sets forth only background material that is directly relevant to the instant motion.
         3 Abreu subsequently filed an Amended Complaint on February 4, 2016. See DE [18].
         4 The parties had previously filed a Notice, Consent, and Reference of a Civil Action to a

Magistrate Judge (the “Consent Form”), which memorialized their consent that the matter proceed
before this Court for all purposes pursuant to 28 U.S.C. § 636(c), on March 1, 2017. See DE [30].
Notwithstanding the parties’ execution and submission of the Consent Form, Judge Wexler continued
to preside over the matter until he referred it to this Court for all purposes on July 11, 2017. See DE
[57].
         5 As discussed further below, the Court granted in part Defendants’ Rule 50(a) motion prior to

summations and dismissed Plaintiff’s constructive discharge and hostile work environment claims.
Accordingly, the jury was charged only on Abreu’s discrimination and retaliation claims, and the Court
sets forth only the testimony that is relevant to those claims.

                                                     2
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 3 of 69 PageID #: 3076



in 1987. Id. at 438:8-440:1. He first worked as an operator for approximately eight

years and in 1997 became a field technician.                Id. at 440:2-441:11.        As a field

technician, Abreu first worked in Brooklyn, and, with the goal of working closer to

home on Long Island, requested several transfers until he finally ended up in

Holbrook, which was approximately ten minutes away from his house. Id. at 441:12-

442:12. Verizon employees assigned to Holbrook worked on either Long Island (the

“Mainland”) or on Fire Island. Id. at 442:13-25, 677:17-18. Abreu worked on the

Mainland for approximately seven or eight years, and sometime between 2005 and

2007, he transferred to Fire Island, where he spent approximately seven years. Id.

at 442:13-443:2.

             Abreu’s Employment on the Mainland

       Defendant Francis was the first-level manager who supervised Plaintiff on the

Mainland. Id. at 443:3-17; see also 57:22-58:15. Sometime in 2005, Abreu complained

about Francis’s treatment of him. Id. at 443:18-23.6

       According to Plaintiff, Francis would assign him more work than he could

complete in an eight-hour work day—sometimes as much as 16-hours’ worth of

work—and when Abreu would tell Francis that he was unable to complete the

assignments, Francis would scream at him and insist that he had to finish the work.

Id. at 443:24-444:14. Francis denied ever assigning Plaintiff 16-hours’ worth of work




       6  Although he could not remember the exact year in which he made his complaint, Abreu
testified that it was approximately two years before he went to Fire Island, which was sometime
around 2005 to 2007. Id. at 443:1-2, 21-23. On cross-examination, Plaintiff struggled to pinpoint the
exact year in which the events precipitating the complaint occurred or when he made this complaint.
Id. at 631:14-632-12.

                                                 3
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 4 of 69 PageID #: 3077



to complete in an eight-hour day, explaining that work was assigned by dispatch and

that he only reviewed assignments to make sure that the technicians had received

“jobs that are suited to them.”     Id. at 127:3-128:3.    He further explained that

technicians, such as Abreu, would receive “[n]o more than four” assignments in a day,

unless all the work was in one location, in which case they could have received up to

six jobs a day. Id. at 128:4-9, 160:19-23. According to Plaintiff, on one occasion, he

tried to explain to Francis that he had given him too many assignments, and Francis

asked Abreu to join him in another room, where he began telling Plaintiff about

various work rules, which Abreu “realized . . . only applied to [him].” Id. at 444:16-

446:2. Accordingly, Plaintiff told Francis that he would need to see these rules “in

writing with an official Verizon paper,” at which point Francis “got up and . . . walked

to the door and then . . . stood between [Abreu] and the door.” Id. at 446:10-21.

Francis began yelling at Plaintiff and “tr[ying] to humiliate [him]” by saying that

other employees teased him about being a former marine, and Abreu yelled back. Id.

at 446:22-447:4. Francis “wouldn’t get out of [Plaintiff’s] way,” so he could not leave

the room. Id. at 447:3-13. Francis denied that this altercation ever occurred. Id. at

128:16-21, 161:3-18.

      Abreu testified that after this incident, he wrote a letter to Francis’s boss,

Tracy Reiss (“Reiss”), stating that he would sue Verizon, “or at least Mr. Francis,” for

harassment. Id. at 447:17-448:6. Reiss held a meeting with Plaintiff, Francis and

shop steward Tommy Norman (“Norman”), where Francis “acknowledge[d] that he

was wrong,” to which Abreu responded that he did not want to “have any problems,”



                                           4
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 5 of 69 PageID #: 3078



and just wanted to “be left alone . . . [and] do [his] job.” Id. at 447:21-448:11. At trial,

Plaintiff did not have any notes from this meeting, nor did he have a copy of the letter

that he claimed to have written Reiss. Id. at 640:1-4. Francis denied that Abreu

complained about him or that he ever participated in this meeting with Plaintiff,

Reiss and Norman. Id. at 50:21-51:12,7 109:23-110:17, 129:5-16.

       Abreu testified that even after this meeting, Francis continued to harass him,

for instance by taking him aside to speak to him for failing to satisfy certain

administrative requirements, while letting other employees who acted similarly off

with nothing more than a reminder. Id. at 448:13-449:5, 615:4-25. Plaintiff informed

the chief shop steward8 of Francis’s conduct, and the chief shop steward said that

Francis was “probably trying to build a case” against Abreu so that when Plaintiff

“finally made a mistake” Francis would be able to point to the numerous issues he

had previously discussed with him. Id. at 449:6-14, 645:3-24. Accordingly, the shop

steward suggested that Abreu ask to be moved to another group. Id. at 645:15-24.

After speaking to Reiss, Plaintiff was moved to work with Brad French (“French”),

who gave him the opportunity to work on Fire Island. Id. at 449:16-451:4.

       According to Abreu, and his former coworker Stephen Moore (“Moore”),9

assignments to Fire Island were based on seniority, id. at 420:24-421:9, 452:11-24,

although this is not set forth in the applicable collective bargaining agreement. Id.



       7 On direct examination, Plaintiff’s counsel incorrectly asked about Abreu’s complaint from
2010, but Francis’s cross-examination testimony, as well as Plaintiff’s testimony, made clear that the
purported complaint was made in 2005, not 2010.
       8 There was no testimony presented regarding the name of the chief shop steward.
       9 Moore worked on Fire Island for approximately two years as a field technician. Id. at 392:3-

10.

                                                  5
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 6 of 69 PageID #: 3079



at 616:11-617:10. Defendants Francis and Bolger, however, denied that seniority

played a role in assignments to Fire Island. Id. at 54:6-9, 1002:10-20.

            Abreu’s Employment on Fire Island

       On Fire Island, Plaintiff was the only person of color. Id. at 518:23-519:4. His

former coworkers, Arthur Polosino (“Polosino”),10 Moore, and Christopher Riordan

(“Riordan”),11 testified that they had known when working with him that Plaintiff

was Hispanic and the only non-Caucasian employee on Fire Island, and Moore noted

Abreu’s accent and “very dark” skin.           Id. at 183:10-16, 398:9-22, 952:18-953:2.

According to Abreu, his coworkers were also aware of his ethnicity because he would

occasionally serve as an interpreter for his coworkers who made service calls in

Spanish-speaking homes. Id. at 483:1-17.

       Defendants, however, denied knowing that Abreu was Black Hispanic. Francis

testified that he did not know until he began preparing for trial that Abreu was not

Caucasian. Id. at 59:21-60:1. Francis, who supervised a group consisting entirely of

Caucasian men, testified that Plaintiff “didn’t appear to be any different than

anybody else that worked for [him]” and that he did not notice anything about Abreu’s

speech, despite having spoken to him on many occasions. Id. at 59:15-18, 60:2-12,

74:18-23.    Similarly, Defendant Lucas,12 who occasionally filled in as Abreu’s

supervisor on Fire Island, id. at 210:8-19, testified that he did “not really” know that




       10 Polosino is a former Verizon employee of 32 years who worked on Fire Island from
approximately 2003 until his retirement in 2013. Id. at 171:20-25, 173:1-9.
       11 Riordan worked on Fire Island from approximately 2002 to 2015. Id. at 933:16-934:12.
       12 Lucas worked on Fire Island for a few years around 2007 and again from around 2011 to

2013. Id. at 207:2-208:4, 323:1-3.

                                              6
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 7 of 69 PageID #: 3080



Abreu was “a man of color” prior to the instant lawsuit, but, unlike Francis, he

recognized that Plaintiff had an accent and “was probably a little tanner than most .

. . of the other people in the garage,” who were Caucasian. Id. at 241:7-15, 279:10-20.

Defendant Bolger, who was the supervisor and area manager of the Holbrook garage

in 2012, id. at 972:7-974:12, also denied knowing that Plaintiff was Black Hispanic

until he learned as much in connection to the instant lawsuit, noting that he did

detect an accent, but that Plaintiff is “not darker than all Caucasians.” Id. at 1042:3-

24.

      When he first began working on Fire Island, Abreu was assigned to the east

end of the island, known as “Zone 3.” Id. at 451:15-452:24. In addition to Zone 3,

Verizon employees could work in the central area of the island, “Zone 2,” or in the

western part, “Zone 1.” Id. at 73:15-74:5. At first, Plaintiff only worked in Zone 3

during the summer, but testified that when Verizon decided to base assignments on

seniority, he “bumped” two less senior employees for a permanent assignment to Zone

3, as he was the third or fourth most senior person in his department. Id. at 452:15-

24, 465:4-12, 502:4-14, 512:7-24.       Abreu continued to work in Zone 3 for

approximately six to seven years. Id. at 453:1-3, 464:22-465:3.

      Around 2009 or 2010, Francis replaced French as the manager on Fire Island.

Id. at 132:14-16.   Francis served as the first-level manager on Fire Island for

approximately two to three years. Id. at 54:10-12. During that time, Defendant

Lucas also worked as a first-level manager on Fire Island, and eventually took over

Francis’s responsibilities when Francis retired. Id. at 54:10-57:2. Francis was under



                                           7
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 8 of 69 PageID #: 3081



Defendant Bolger’s supervision, while Lucas reported to Tom Boyle (“Boyle”). Id. at

54:13-17, 210:20-21, 283:17-18.

       Plaintiff testified that when Francis first arrived on Fire Island as the new

manager, he approached Abreu, shook his hand and said “[L]isten, whatever

happened in the past is the past. I’m not that kind of person anymore.” Id. at 454:16-

24. According to Plaintiff, Francis nevertheless resumed his harassment shortly

thereafter. Id. at 455:2-3. Abreu testified that Francis would frequently check on

him, to the point where other employees would call Plaintiff to let him know when

Francis was on his way to his work zone because “everybody knew that [Francis] was

coming for [him].” Id. at 455:4-14.

       Approximately six months after Francis arrived on Fire Island, he transferred

Plaintiff from Zone 3 to Zone 1. Id. at 453:1-11, 462:25-463:7, 683:4-12.13 Francis

testified that he initially transferred Plaintiff from Zone 3 to Zone 2 because there

had been vandalism to some of Verizon’s facilities in Zone 3, and he and Lucas had

wanted to see if moving most of the employees to another Zone would alleviate the

problem. Id. at 135:21-136:15. With respect to Abreu’s subsequent reassignment to

Zone 1, Francis testified that he could have been responsible but could not say with

certainty that he had reassigned Plaintiff. Id. at 85:5-86:1. According to Francis,

Abreu did not complain about this reassignment. Id. at 140:22-25.

       Zone 1 differed from Zones 2 and 3 in several ways. Initially, while Zones 2

and 3 both had break areas for employees with bathrooms, refrigerators, couches and


       13Once employees were assigned to work on Fire Island, Francis was in charge of assigning
them to work in one of the three Zones on the island. Id. at 74:24-75:2.

                                               8
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 9 of 69 PageID #: 3082



beach chairs, Zone 1 only had an 8x6 foot shed without a bathroom. Id. at 406:7-

408:3. According to Moore and Riordan, employees working in Zone 1 would have to

find bathrooms in the firehouse or the tennis club, or travel to another Zone to use

the bathroom, id. at 407:13-408:3, 941:3-18, 945:3-20,14 and Plaintiff testified that

when he worked in Zone 1, he would have to “prepare [himself] to make sure [he]

didn’t have to go [to the bathroom] all day,” or sometimes “go . . . behind somebody’s

house.” Id. at 463:14-25.

       Additionally, according to Polosino and Abreu, Zone 1 was “probably the worst”

area to work in because it had “overgrown poison ivy” and “tick-infested terrain” as

well as fewer boardwalks on which to walk. Id. at 176:6-178:4, 464:1-12. Riordan,

who had worked in all three Zones, testified that because of its terrain Zone 1 was

slightly more difficult to work in than Zones 2 and 3, and he considered Zones 2 and

3 to be the preferable areas in which to work. Id. at 940:15-17, 942:25-943:3, 945:20-

24. Abreu further testified that working conditions in Zone 1 were also made more

difficult by the requirement that employees use bicycles, rather than vehicles—even

in rainy or cold weather—to get around certain areas in order to avoid damaging the

boardwalks. Id. at 486:17-487:1. In Zone 1, Plaintiff no longer had access to a Jeep,

which had been his primary mode of transportation in Zone 3. Id. at 487:5-11; see

also 81:6-11, 82:14-83:3. Francis contested the testimony of Abreu, Polosino and




       14 On direct examination, Riordan referred to Zone 1 as Zone 3, but when presented with a
map on cross-examination, agreed that the area he had been referring to as Zone 3 was, in fact, marked
as Zone 1 on the map. Id. at 945:3-20.

                                                  9
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 10 of 69 PageID #: 3083



Riordan, testifying that there was no difference between Zones 1 and 3 in terms of

the difficulty of work. Id. at 162:16-163:1.

      When he was moved to Zone 1, Plaintiff felt as if he were “less than everyone

else.” Id. at 488:9-489:8. He began having problems and felt as if “someone else ha[d]

taken over [his] brain” because he was “not the person that [he] used to be.” Id. at

518:16-22. Abreu testified that he thought Francis “was a racist” because he was

treating him differently than he treated the Caucasian employees. Id. at 482:12-25.

Francis, however, denied that any of the decisions he had made regarding Plaintiff

had to do with his race or ethnicity. Id. at 153:3-6. Moreover, he testified that he

had received training on Verizon’s anti-discrimination and anti-harassment policies.

Id. at 63:20-66:11, 68:14-70:9, 120:16-122:4.

      Abreu asked Francis why he had transferred him to Zone 1, to which Francis

replied: “Before I retire, I’m going to make sure you get removed from Fire Island.”

Id. at 482:6-16. Francis denied ever telling Plaintiff that he wanted to have him

removed from Fire Island. Id. at 132:18-25. Approximately two months later, Abreu

was removed from Fire Island and reassigned to the Mainland. Id. at 683:13-684:1.

Francis denied playing any role in removing Plaintiff from Fire Island, explaining

that he had retired before Abreu was transferred back to the Mainland. Id. at 51:24-

52:1, 146:10-18. Bolger corroborated this testimony, explaining that he had spoken

only to Lucas about removing Plaintiff from Fire Island and did not consult Francis.

Id. at 1003:1-13.




                                           10
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 11 of 69 PageID #: 3084



           Abreu’s Transfer from Fire Island to the Mainland

      Shortly after he had been transferred from Fire Island, Abreu learned that the

reason for the transfer was because he had been seen during work hours without the

Verizon-issued polo shirt, which technicians, such as Plaintiff, were required to wear.

Id. at 86:2-6, 478:9-17. Abreu testified that he believed his race to be the only basis

for his removal from Fire Island because he “did better work than anyone else,” was

“the most dependable person [on Fire Island]” and, during his 28-year tenure with

Verizon, had never been late or disciplined and had always been the “go-to-guy.” Id.

at 517:1-17. Plaintiff considered that, in comparison to how his coworkers behaved

on Fire Island, the idea that he had been removed because he had not worn his

Verizon shirt on occasion was “just a joke,” and made him feel like “crap” and like he

was “lower than everyone else.” Id. at 517:1-518:3.

      Polosino, Moore, Riordan and even Defendants Francis and Lucas testified

that they did not know of anyone else who had been disciplined or removed from Fire

Island for being seen without their Verizon shirt. Id. at 89:2-24, 183:2-5, 184:21-

185:12, 215:12-18, 399:15-25, 952:7-14. In fact, Francis and Lucas had observed

employees without their Verizon shirts during work hours on more than one occasion.

Id. at 86:16-87:16, 211:25-214:5. Francis testified that he did not remove employees

from Fire Island, or otherwise discipline them, for dress code infractions, even when

those infractions were committed numerous times by the same employees. Id. at

87:21-23, 89:2-24, 144:24-145:7.




                                          11
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 12 of 69 PageID #: 3085



      Caucasian employees had been removed from Fire Island for other types of rule

violations, however.   Francis had permanently removed a Caucasian technician

named Edward Falkman (“Falkman”) for sunbathing on the roof of the Central Office,

id. at 148:15-24, 191:21-192:10, and he had removed Riordan for five months in

response to an allegation that he had kicked a seal on the beach. Id. at 114:18-116:10,

934:16-937:17. Additionally, Lucas had removed Richard Delgiorno (“Delgiorno”) for

fixing a customer’s service after Hurricane Sandy despite instructions not to do so,

id. at 193:21-194:17, 200:21-201:13, 325:20-327:6, and Ronald Haff (“Haff”) after he

appeared in a published photograph wearing sneakers, which were not permissible

footwear per the Occupational Safety and Health Administration (“OSHA”)

guidelines. Id. at 327:18-329:19, 371:6-372:6.

      According to Abreu, “Fire Island was a country club[,]” meaning that

“[a]nything went,” and he would see coworkers without their Verizon shirts, boots or

safety gear or wearing flip-flops and shorts. Id. at 458:21-459:12. Moore, who “very

rarely” wore his Verizon shirt, testified that employees did not always wear their

Verizon shirts because the dress code “wasn’t really enforced.” Id. at 397:8-399:3. In

fact, Francis had seen him without his shirt but had never disciplined him. Id. at

398:24-399:14. Moreover, on the same day that Plaintiff was disciplined for not

wearing a shirt, other employees had been seen without shirts and in shorts, which

they were not allowed to wear, but “no one said anything to them[.]” Id. at 400:1-6.

Employees also wore sneakers, instead of the required work boots, without

repercussion. Id. at 410:22-412:2. Moore, who at the time of trial was still a Verizon



                                          12
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 13 of 69 PageID #: 3086



field technician, id. at 390:6-11, went on to say that “[y]ou could still go to any garage

today and [the dress code is] lightly enforced[] [and] [t]here’s lots of guys that don’t

wear Verizon shirts.” Id. at 398:6-8. By contrast, Abreu did not wear flip flops,

sneakers or shorts and was “known as the perfectionist[]” with respect to always

wearing his Verizon shirt. Id. at 459:13-24. Plaintiff’s coworkers, Polosino and

Moore, testified that Abreu almost always wore his shirt, to the point where some of

his coworkers teased him for doing so. Id. at 181:19-182:12, 401:4-24.

      Plaintiff testified that he only took his Verizon shirt off when he was working

among poison ivy, which—as most witnesses testified—was rampant throughout Fire

Island. Id. at 91:13-92:13, 96:17-22, 185:13-15, 345:23-25, 460:2-462:3. Although he

is not allergic to poison ivy—and consequently often helped his coworkers with work

among poison ivy, id. at 185:16-187:7, 400:11-401:13, 424:17-21, 461:5-21—he was

concerned about exposing his wife and children to the poison ivy from his clothes

when he returned home. Id. at 460:2-13. According to Abreu and Moore, Verizon did

not provide employees on Fire Island with full body suits, known as Tyvek suits, for

protection from poison ivy. Id. at 425:1-7, 522:4-13.15 So, to avoid contaminating his

clothes, Plaintiff would take off his shirt and work in a tank top and then, after

securing customers’ permission, he would shower and wash his clothes in the outside

showers located on the customers’ properties and change into a spare set of clothes.

Id. at 460:12-461:4, 515:1-24. According to Abreu, all of his coworkers knew about




      15   By contrast, Riordan testified that employees had access to Tyvek suits. Id. at 942:6-20.


                                                  13
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 14 of 69 PageID #: 3087



this process. Id. at 516:3-7. Further, a Verizon-issued safety brochure about working

among poison ivy suggested that employees follow a similar process:

       Urushiol oil [the contaminant in poison ivy], if kept dry and cool, can remain
       potent for up to five years on contaminated tools and clothing, so wash all items
       immediately after use . . . . If you think you may have been in contact with
       poison ivy . . . the suggestions below can help you with treatment . . . . Wash
       all exposed areas with cold running water as soon as you can reach a stream,
       lake, or garden hose. If you can do this within 5 minutes, the water may keep
       the urushiol from contacting your skin and spreading to other parts of your
       body. Within the first 30 minutes, soap and water are helpful. Wash your
       clothing preferably out doors [sic] in order to avoid further contact. If you bring
       your clothes into your house[,] be careful that you do not transfer the urushiol
       to rugs and furniture.

Plaintiff’s Trial Exhibits (“Pl. Tr. Ex.”), 61; Tr., 811:11-812:11.

       The Individual Defendants had seen Plaintiff without his Verizon polo shirt on

several occasions. The first to see Abreu without his shirt was Bolger. In July of

2012, Bolger went to Fire Island to ensure that the employees there were aware that

customer-facing employees were required to wear their Verizon shirts during the

workday because he had been informed that the new “[V]ice [P]resident for the

Nassau[-]Suffolk operations,” Manny San Pedro, was planning on visiting Fire

Island. Id. at 975:17-983:6. Around 11:00 a.m., he arrived at the Central Office in

Zone 2, where he saw Plaintiff asleep in his car. Id. at 983:15-984:10, 988:7-11. Abreu

and Bolger gave contradictory testimony regarding their interaction on that day.

       According to Bolger, he “banged on the vehicle” and explained the reason for

his visit—namely, to ensure that employees were complying with the dress code. Id.

at 984:2-23. Additionally, he pointed out that Abreu was wearing a tank top, which

was “never allowed” during work and instructed him to put on his Verizon shirt. Id.



                                            14
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 15 of 69 PageID #: 3088



at 984:11-25. Plaintiff put on his shirt and told Bolger that he had been wearing a

tank top because it was hot. Id. at 984:24-985:5. At the time, Abreu was on his lunch

break, id. at 984:4-10, a time during which—as Bolger conceded—he was not being

paid and could wear a tank top outside the Central Office. Id. at 1049:11-12, 1052:2-

1053:8. Bolger then told Plaintiff that he was going to go look for other employees

and asked that he help relay the message regarding the dress code because he did not

“want to hear about the [V]ice [P]resident running across [employees] without their

company attire.” Id. at 985:10-20. Bolger did not go inside the Central Office to see

if any other employees were inside on their lunch breaks, but instead spent about an

hour and a half driving around looking for other employees. Id. at 985:21-986:12,

1047:2-1049:2. Unable to find anyone, he returned back to the Mainland. Id. at

988:15-21. During this visit to Fire Island, Bolger spoke only to Abreu. Id. at

1025:25-1026:14. At no point, before or after this visit, did Bolger e-mail or otherwise

contact the Fire Island employees to convey the message regarding the dress code

that he had purportedly come to deliver. Id. at 1025:2-24.

      By contrast, Plaintiff testified that he did not discuss the Verizon shirts or the

dress code at all with Bolger. According to Abreu, Bolger had approached him as he

was eating lunch in his car and asked whether he could help tow a vehicle that had

broken down. Id. at 467:5-468:2, 470:9-471:11. Plaintiff said that he would help as

soon as he was done with his lunch, and before he had finished, Bolger returned to

tell him that he had resolved the problem. Id. at 470:24-471:11. Although Abreu was

wearing a tank top and shorts, Bolger did not mention anything about his attire. Id.



                                          15
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 16 of 69 PageID #: 3089



at 471:12-22. After this, Plaintiff never encountered Bolger again, nor did he discuss

the encounter with Francis or Lucas, or otherwise receive any feedback. Id. at 472:3-

474:4.

         At some point after his encounter with Bolger, Abreu was approached by Lucas

at a house where he was working. Id. at 474:8-21. According to Plaintiff, Lucas asked

him why he was not wearing his Verizon shirt, to which Abreu replied that he was

not allergic to poison ivy and could simply rinse its remnants from his body after he

finished his work, and had therefore removed his shirt to minimize the presence of

poison ivy on himself after he had finished working. Id. at 490:18-491:7. Lucas,

however, testified that Plaintiff had replied that he was hot and that there had been

no discussion of poison ivy. Id. at 214:6-215:11, 237:25-238:8, 344:1-10. Lucas then

asked Abreu whether Bolger had spoken to him about wearing his Verizon shirt, to

which Plaintiff replied in the negative. Id. at 344:1-10, 477:10-15, 491:12-20. Lucas

did not advise Abreu that if he were to be seen without his shirt again, he could be

disciplined, even though Verizon’s Associate Workplace Attire Guidelines (“Attire

Guidelines”) provided that managers were to discuss dress code infractions with their

reports. Id. at 287:14-288:4, 295:20-298:8; see also Pl. Tr. Ex. 60. Lucas admitted

that this was the only time he had ever seen Plaintiff violating the dress code or any

other rule. Id. at 230:7-12.

         After this encounter with Abreu, Lucas spoke to Defendant Bolger about

Plaintiff. Id. at 216:4-14, 240:3-21, 994:10-18. He took the matter to Bolger because

he had heard that Bolger had previously seen Abreu without a shirt during lunch.



                                          16
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 17 of 69 PageID #: 3090



Id. at 216:10-14. Lucas did note, however, that during lunch, employees could do

“[p]retty much whatever they like, as long as there’s . . . nothing ethical[ly] wrong

with it.” Id. at 218:17-20. Indeed, during his time on Fire Island from 2011-2013,

Lucas had sometimes seen employees taking lunch inside the Central Office with

their Verizon shirts hung “on the chair they were sitting [i]n.” Id. at 230:23-232:15.

Defendant Francis and Moore similarly testified that employees were not required to

wear their Verizon shirts during their lunch breaks. Id. at 106:21-25, 408:18-25.

Further, Francis conceded that he had never instructed Plaintiff to wear his Verizon

shirt during his lunch breaks.            Id. at 107:1-4; see also id. at 469:1-20 (Abreu’s

testimony that Francis told employees on a conference call: “I don’t care what you do

during your lunch.”). Lucas told Bolger that he had come across Plaintiff not wearing

his Verizon shirt. Id. at 240:3-21, 994:16-18. Bolger was “taken aback” and asked

Lucas what reason Abreu had given him for why he was not wearing the shirt. Id. at

994:19-995:4. Upon learning that Plaintiff had told Lucas that he had not been

wearing his shirt because he was hot, Bolger instructed Lucas to tell Abreu to report

to the Mainland the following business day. Id. at 995:1-10; see also 277:11-22,

477:21-478:5. At no point, did Bolger have a “counseling session” with Plaintiff, as

required by the Attire Guidelines, to explain what was unacceptable about his attire.

Id. at 1057:1-25.16 Nor did he ever consider whether the Verizon shirt posed a safety

hazard for Plaintiff while he worked in poison ivy, even though the Attire Guidelines

provided that “[c]lothing should not create safety hazards for the wearer” and



      16   Bolger had been trained on the Attire Guidelines. Id. at 990:15-991:4.

                                                  17
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 18 of 69 PageID #: 3091



required supervisors to “consider the type of work . . . and other job specific criteria

when considering what is and is not casual attire appropriate for the business

environment.” Id. at 1054:10-24; Pl. Tr. Ex. 60.

      In addition to discussing Abreu with Bolger, Lucas also talked to him about

two other employees who he had once seen wearing T-shirts instead of their Verizon

shirts. Id. at 240:22-241:2. When asked why these two employees, both of whom are

Caucasian, were not removed from Fire Island while Plaintiff was, Lucas testified

that they had been wearing T-shirts, whereas Abreu had been wearing a tank top,

which was never permitted.      Id. at 241:1-242:17; see also Pl. Tr. Ex. 60 (Attire

Guidelines listing tank tops as “inappropriate attire.”). According to Lucas, Plaintiff

was removed from Fire Island not for failing to wear his Verizon shirt, but rather for

wearing a tank top. Id. at 227:12-228:16, 286:5-12.

      Bolger testified that Abreu was removed from Fire Island because he “no longer

had confidence that [his] directive was being followed.” Id. at 995:8-13, 1066:19-25.

He went on to explain that “Fire Island is minimally supervised . . . [and] there is a

need for everyone who is working over there to be trustworthy and do what they’re

supposed [to] do and be where they’re supposed to be and be dressed as they’re

supposed to be dressed.” Id. at 995:14-24. Bolger denied basing his decision to

remove Plaintiff on his race or national origin and testified that he had received

training on Verizon’s anti-discrimination and anti-harassment policies. Id. at 1013:9-

1014:22, 1019:22-1020:1. Further, Bolger conceded on cross-examination that the

decision to transfer Abreu was made by both him and Lucas. Id. at 1061:19-1062:22.



                                          18
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 19 of 69 PageID #: 3092



        Like Bolger and Lucas, Francis also testified that on one occasion—the date or

general time period of which he could not recall—he saw Plaintiff without his shirt

and talked to him about wearing it. Id. at 97:11-98:5. Despite considering that not

wearing his Verizon shirt was a “significant infraction,” Francis did not discipline

Abreu. Id. at 113:16-114:11.

              Abreu’s Request to be Reassigned to Fire Island

        After he was transferred to the Mainland, Plaintiff asked several times to be

reassigned back to Fire Island but was “not allowed to even be considered” for a

reassignment. Id. at 538:2-19. In response to his request, Lucas told Abreu that as

long as he and Bolger were managers, Plaintiff would “never go back to Fire Island.”

Id. at 507:1-9, 510:12-24. Lucas denied ever saying this to Abreu. Id. at 228:17-20.

However, when impeached with his April 201717 deposition testimony, Lucas

conceded that he had told a union representative, that as long as he was in charge,

Plaintiff would never work another day on Fire Island. Id. at 228:21-230:6. He later

testified that neither the decision to remove Abreu, nor his comment about

prohibiting him from returning to Fire Island had anything to do with Plaintiff’s race

or ethnicity. Id. at 354:3-11. Moreover, Lucas explained that he had received training

on Verizon’s anti-discrimination and anti-retaliation policies. Id. at 346:23-352:25.




        17 The Court notes that the 2007 date in the Trial Transcript is a clerical error, as depositions
for this case were conducted in 2017. See, e.g., id. at 61:4-5 (Francis testimony referring to April 2017
deposition); 634:22-635:4 (Abreu testimony referring to February 2017 deposition); 1069:10-14 (Bolger
testimony referring to April 2017 deposition).

                                                   19
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 20 of 69 PageID #: 3093



       On July 25, 2012, Plaintiff lodged a formal complaint with the Global Ethics

Hotline against Defendants Lucas and Francis,18 alleging that they had

discriminated against him by assigning preferential jobs to Caucasian employees,

even though Abreu was more senior. Id. at 484:19-485:14, 487:12-25, 658:15-21; Pl.

Tr. Ex. 28. By submitting a complaint to the Global Ethics Hotline, Plaintiff followed

Verizon’s anti-discrimination and anti-harassment policies—summarized on posters

in building lobbies, including in the lobby of the Holbrook garage. Tr., 346:23-352:25,

1014:23-1015:11; see also Pl. Tr. Ex. 13. Abreu’s complaint only referred to his

experience on Fire Island and made no mention of Francis’s purported harassment

on the Mainland. Tr., 658:25-661:24.

       The following month, after receiving no response to his July 2012 complaint,

Plaintiff followed-up and learned that Verizon had determined that there had been

no discrimination. Id. at 508:4-19. Abreu filed a second complaint with the State

Division of Human Rights on May 13, 2013, in which he also named Bolger. Id. at

661:25-662:4; Pl. Tr. Ex. 12. Like the 2012 complaint, Plaintiff’s 2013 complaint only

referred to his experiences on Fire Island. Tr., 661:25-663:23, 668:2-8.

       In August 2012, Lucas and Bolger learned that Abreu had filed a complaint

against them, when they were contacted by Verizon’s Ethics Department. Id. at

252:7-13, 1003:19-24. As far as Bolger knew, this was the first time that Plaintiff had

complained about discrimination.19           Id. at 1015:14-20.       Upon learning from the



       18The complaint did not name Bolger. Id. at 710:6-14.
       19Bolger, who had received training on Verizon’s employment policies, including on how to
maintain an “inclusive, fair and healthy work environment[,]” was aware of Verizon’s policies, which

                                                20
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 21 of 69 PageID #: 3094



complaint that Abreu’s explanation for wearing a tank top was that he had been

working in poison ivy, Bolger did not contact anyone to ask how employees generally

dealt with poison ivy exposure, despite knowing that poison ivy could be spread

through contact with contaminated clothing and should be washed off immediately.

Id. at 1059:6-1061:13. Lucas admitted that he had been aware of Plaintiff’s complaint

when he made the determination not to send him back to Fire Island but denied that

this knowledge had influenced his decision. Id. at 254:23-256:5.

            Effect on Abreu of Transfer from Fire Island to the Mainland

             1. Economic Damages

      According to Abreu, the main incentive for working on Fire Island was the

opportunity for more overtime than on the Mainland. Id. at 505:16-506:8. Plaintiff

testified that Fire Island employees are paid from when they board the ferry to get

from the Mainland to Fire Island each morning, which builds approximately two

hours of overtime into each day. Id. at 492:7-12. Additionally, there was more work

on Fire Island in the early spring than on the Mainland, and because the “overtime

list was pretty much open” during that time, employees could work on Saturdays and

Sundays.    Id. at 505:24-506:8.    Coworkers Polosino, Moore and Riordan echoed

Abreu’s testimony regarding overtime.         Id. at 199:9-24, 392:23-393:10, 940:4-7.

According to Moore, employees would “make a lot more [money] . . . probably . . .

$20,000 more” by working on Fire Island as opposed to on the Mainland, and even in




instructed employees who experienced any harassment or discrimination to report it to their
supervisor, human resources or the Verizon ethics hotline. Id. at 1013:9-1015:11.

                                            21
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 22 of 69 PageID #: 3095



the winter months, employees on Fire Island “always got an hour or two of overtime.”

Id. at 413:2-9, 421:19-25.

      According to Plaintiff, when he was removed from Fire Island, he no longer

had opportunities for overtime because he was only trained to work on the Copper

system on Fire Island and was not trained to work on the Fiber Optics (“FIOS”)

system that Verizon was installing on the Mainland. Id. at 744:19-24, 818:14-819:13.

Abreu testified that he was “not allowed” to participate in the FIOS training program.

Id. at 744:23-745:8, 818:14-819:13. He testified that his lost overtime amounted to a

loss of approximately $20,000.00 to $40,000.00 in income per year. Id. at 492:1-16,

505:16-506:8, 587:13-593:23, 735:9-12; see also Pl. Tr. Ex. 57E (2011 W-2 Form

indicating $94,378.00 in wages while working on Fire Island); Pl. Tr. Ex. 57D (2012

W-2 Form indicating $93,391.00 in wages while working on Fire Island); Pl. Tr. Ex.

57C (2013 W-2 Form indicating $57,512.00 in wages after transfer to Mainland); Pl.

Tr. Ex. 57B (2014 W-2 Form indicating $55,959.00 in wages after transfer to

Mainland).   Riordan similarly experienced a decrease in his overtime payments

during the five-month period in which he was not working on Fire Island due to

allegations that he had kicked a seal. Id. at 961:21-23.

      According to the Individual Defendants, however, there was no difference in

pay, overtime or benefits between Fire Island and the Mainland, and working on Fire

Island was not more lucrative than working on the Mainland. Id. at 118:6-21, 133:1-

134:17, 355:20-23, 357:7-13, 999:13-23. Bolger, who managed the overtime budget,

testified that the overtime on Fire Island and the Mainland was “very similar.” Id.



                                          22
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 23 of 69 PageID #: 3096



at 999:13-1000:24. With respect to any changes in Plaintiff’s job once he was removed

from Fire Island, Bolger testified that everything—his job title, union membership,

health insurance, benefits and rules—remained the same as it had been on Fire

Island. Id. at 998:19-999:7. On cross-examination, however, Bolger agreed that the

opportunities for overtime on the Mainland came from FIOS work, for which Abreu

had not been trained, and that there was “considerably less” opportunity for Copper

work, id. at 1086:17-1087:14, which is the work that Plaintiff had been doing on Fire

Island. Id. at 744:19-24.

             2. Emotional Distress Damages

      After he was removed from Fire Island, Abreu began to experience “[a] lot of

anxiety[]” and feeling like he was “somebody else.” Id. at 541:19-542:9. He also began

to have trouble sleeping for the first time in his life. Id. at 542:16-543:2. Plaintiff

testified that there were still times when he could not leave his house because he felt

afraid. Id. at 543:11-20. He further specified that whenever he saw a Verizon truck,

he felt like he was going to have a heart attack. Id. at 543:16-20. Further, Abreu

testified that, after the transfer off Fire Island, he did not want to see any members

of his family and just wanted to be left alone. Id. at 544:4-12, 549:6-23. His “mind

was never clear,” and, as a result, his sex life and overall relationship with his wife

were no longer the same, and he thought that his relationship would end as soon as

their children finished college. Id. at 543:23-544:2, 547:11-23. Where Plaintiff had

previously “been a very strong person[]” who “never liked complaining[]” and upon

whom “everyone always depended[,]” he was now “totally [the] opposite[.]” Id. at



                                          23
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 24 of 69 PageID #: 3097



544:16-25.   He could not concentrate on work and was always looking over his

shoulder because he felt like he was always being watched.             Id. at 561:4-22.

Additionally, Abreu was having recurring nightmares about being at work and

“[d]ealing with . . . Francis” on Fire Island, “being harassed [and] being singled out.”

Id. at 609:20-610:12, 612:5-12.     When asked whether he had ever had suicidal

thoughts, Plaintiff testified: “I never thought about killing myself, but the thought

came through my mind. Not of actually doing it, but again, it was thinking, what if

one day I lose my mind just like those people I’ve seen on TV and go shoot a whole

bunch of people. I was afraid of that. I didn’t think about it, but I was—‘cause I used

to ask myself, what possesses a person to lose their mind that bad and go and shoot

up a group of people for no reason and that’s when I started to get help.” Id. at 561:23-

562:10.

      So, for the first time in his life, Abreu sought therapy, hoping that he could “be

normal . . . [and] get back to [himself] so [he] could continue working.” Id. at 545:20-

547:10, 555:13-16. Plaintiff saw three psychologists at the Institute for Rational

Counseling: Dr. Joseph Stassi and Dr. Geraldine Muscarnere, who had diagnosed

him with depression and anxiety and noted “sleeping disturbances and impaired

concentration[,]” as well as Dr. Richard Dackow, who was treating Abreu for

posttraumatic stress. Id. at 550:2-9, 601:22-606:25, 609:9-12, 838:10-840:13; Pl. Tr.

Ex. 48. He also saw psychiatrist Dr. Enoch Chan. Tr., 550:2-9, 838:10-18.

      Dr. Chan treated Plaintiff for major depressive disorder and anxiety from April

2013 to December 2014. Id. at 841:4-8, 843:25-844:4, 848:22-849:1. Dr. Chan testified



                                           24
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 25 of 69 PageID #: 3098



that Abreu complained of depression, “terminal insomnia”—which is caused by high

stress and depression—severe anxiety, panic attacks, anhedonia and thoughts of

suicide. Id. at 844:21-845:7. Plaintiff informed Dr. Chan that his work was the major

cause of his anxiety. Id. at 845:23-846:13.

      In October 2013, Dr. Chan prescribed 10 milligrams once a day of Lexapro. Id.

at 852:16-853:10. The following month, Dr. Chan increased the Lexapro prescription

to 20 milligrams because Abreu had only shown “suboptimal” improvement on the

lower dosage. Id. at 853:14-854:11. At a follow-up appointment in January 2014, Dr.

Chan noted that the 20 milligrams of Lexapro had improved Plaintiff’s mood and

insomnia and that his anxiety and panic attacks, which had not responded to a lower

dosage, were beginning to improve slightly. Id. at 854:12-855:6. Dr. Chan then

prescribed a mood stabilizer, Lamotrigine, to further improve Abreu’s symptoms. Id.

at 855:7-18.

      Dr. Chan testified that by September 2014, after several adjustments to

Plaintiff’s psychotropic regimen, he was “feeling markedly better.” Id. at 847:7-14.

However, on October 7, 2014, Dr. Chan noted that upon returning to work, Abreu

began having panic attacks three to four times a day, which he had not experienced

while out of work, and that his sleep was disturbed, he had increased irritability and

was feeling “markedly worse.” Id. at 850:4-24. Accordingly, on October 23, 2014, Dr.

Chan wrote a letter recommending that Plaintiff “should avoid working at his current

position[]” because his work “causes undue stress and greatly exacerbates anxiety

and panic.” Id. at 848:12-849:11; Declaration of Howard M. Wexler in Support of



                                          25
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 26 of 69 PageID #: 3099



Defendants’ Motion for Judgment as a Matter of Law, or, in the Alternative, for a

New Trial or a Conditional Order of Remittitur (“Def. Decl.”), [DE 103], Ex. N. Dr.

Chan explained that he wrote this letter because he observed that when Abreu

avoided work, his mood and anxiety “markedly” improved and that even with

medications, his symptoms returned when he went back to Verizon. Tr., 849:12-20.

Accordingly, Dr. Chan concluded that Plaintiff’s work was a “major contributor” to

his emotional state. Id. at 849:21-25. Dr. Chan testified that his interactions with

Abreu were consistent with Dr. Dackow’s notes that Plaintiff had reported

nightmares,     intrusive   thoughts   and    “panic   attacks   due   to   hostile   work

environment[.]” Id. at 856:1-857:17.

      Despite therapy, Abreu was struggling to sleep and finding himself falling

asleep at work and stoplights. Id. at 555:17-556:8. As a result, and, at his doctors’

suggestion, he decided to take disability leave “before [he] caused any harm to

[himself] or anyone else.” Id. In March 2014, Dr. Andrew Elmore—an independent

doctor who examined Plaintiff on behalf of Verizon for his worker’s compensation

claim, id. at 564:21-566:25—noted Abreu’s complaints of “continuous painful

ruminations over the events that led to his being forced to stop working at his job of

27 years, inability to sleep due to anxiety and panic over the situation with his

employer, chest pains that make him feel like he is having a heart attack that wake

him up several times every night, and impaired sexual functioning[]” as well as

feeling “psychologically overwhelmed by this situation.” Id. at 858:16-859:16; Def.

Decl., Ex. O.     He diagnosed Plaintiff with post-traumatic stress disorder and



                                             26
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 27 of 69 PageID #: 3100



determined that there was a causal relationship between Abreu’s post-traumatic

stress disorder and work-related events. Tr., 571:6-12; Def. Decl., Ex. O. After

approximately four to six months of disability leave, Plaintiff returned to work. Tr.,

556:16-20. However, his anxiety and stress returned, and he “realized [he] just

couldn’t stay . . . at this job anymore.” Id. at 556:19-557:9. Accordingly, Abreu retired

around December 2014. Id. at 541:12-18, 556:19-557:9, 593:24-594:2.

   B. Rule 50(a) Motion and the Verdict

      On March 20, 2019, after Plaintiff had rested his case, Defendants moved for

a directed verdict under Fed. R. Civ. P. 50(a). Id. at 877:5-19. The Court reserved

judgment until after Defendants had presented their case, id. at 930:8-24, after which

it granted Defendants’ motion with respect to Abreu’s hostile work environment

claim, constructive discharge claim and retaliation claim only with respect to Francis.

Id. at 1128:14-1139:3. Accordingly, the Court charged the jury only on Plaintiff’s

federal and state law discrimination claims against Defendants and federal and state

law retaliation claims against Verizon, Lucas and Bolger. Id. at 1290:4-1300:6. After

one day of deliberations, the jury returned a verdict. Id. at 1307:3, 1338:3-5. It found

that Verizon was liable for discrimination under federal and state law, that Francis

was personally liable under federal and state law, that Lucas was liable only under

state law and that Bolger was not individually liable under either federal or state

law. Def. Decl., Ex. P, 2-3. The jury further found that Verizon was liable for

retaliation under federal and state law, that Lucas was individually liable under

federal and state law and that Bolger was not individually liable. Id. at 3-4. The jury



                                           27
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 28 of 69 PageID #: 3101



awarded Abreu $55,000.00 in actual damages, $750,000.00 in compensatory damages

and $1,850,000.00 in punitive damages. Id. at 4-5.

         Defendants now move for judgment as a matter of law pursuant to Fed. R. Civ.

P. 50, or, in the alternative, pursuant to Fed. R. Civ. P. 59, for a new trial or for

remittitur of the damages award.

 II.     LEGAL STANDARDS

       A. Motion for Judgment as a Matter of Law Under Fed. R. Civ. P. 50

         Under Rule 50, a court may not grant a motion for judgment as a matter of law

“unless the evidence, viewed in the light most favorable to the nonmoving party, is

insufficient to permit a reasonable juror to find in [its] favor.” Arlio v. Lively, 474

F.3d 46, 51 (2d Cir. 2007) (citation omitted); see also Fed. R. Civ. P. 50(a)(1). A court

reviewing a Rule 50 motion may not make credibility determinations or weigh the

evidence. Meloff v. New York Life Ins. Co., 240 F.3d 138, 145 (2d Cir. 2001) (citation

omitted).     Rather, the court must defer to the credibility determinations and

reasonable inferences that the jury may have drawn in reaching its verdict. Houston

v. Cotter, 07-cv-3256, 2016 WL 1253391 *1 (E.D.N.Y. Mar. 30, 2016) (citation

omitted). Accordingly, the motion may be granted only where there is such a total

lack of evidence that the verdict could only be the result of “sheer surmise and

conjecture,” or the evidence in favor of the movant is so overwhelming that a fair-

minded person could not have returned a verdict against it. Weather v. City of Mount

Vernon, 474 Fed. App’x 821, 822-23 (2d Cir. 2012) (citation omitted). Courts should

grant Rule 50 motions “cautiously and sparingly,” Meloff, 240 F.3d at 145 (internal



                                           28
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 29 of 69 PageID #: 3102



quotation marks and citation omitted), and thus, movants bringing such motions bear

a “heavy” burden. Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011).

   B. Motion for New Trial Under Fed. R. Civ. P. 59

      Rule 59 provides that a court may grant a new trial in a jury case for any of

the reasons “for which a new trial has heretofore been granted in an action at law in

federal court.” Fed. R. Civ. P. 59(a)(1)(A). Accordingly, a court may, in its discretion,

grant a new trial where the jury’s verdict is contrary to the weight of the evidence.

Crews v. County of Nassau, 149 F. Supp. 3d 287, 292 (E.D.N.Y. 2015) (citing DLC

Mgmt. Corp. v. Town of Hyde Park, 163 F.3d 124, 133 (2d Cir. 1998)). The standard

governing a court’s consideration of a Rule 59 motion is “notably more flexible” than

that for a Rule 50 motion because a court considering a Rule 59 motion need not view

the verdict in the light most favorable to the nonmoving party, and it may grant the

Rule 59 motion even if there is “substantial evidence” supporting the verdict.

Jennings v. Yurkiw, No. 14-cv-6377, 2018 WL 5630454, at *5 (E.D.N.Y. Oct. 31, 2018)

(citation omitted); DLC Mgt. Corp., 163 F.3d at 134; Crews, 149 F. Supp. 3d at 293.

Nevertheless, a new trial should not be granted unless the court is convinced that the

jury “reached a seriously erroneous result or that the verdict is a miscarriage of

justice.” Ali v. Kipp, 891 F.3d 59, 64 (2d Cir. 2018) (internal quotation marks and

citation omitted); see also DLC Mgt. Corp., 163 F.3d at 134 (“[T]he court should only

grant such a motion when the jury’s verdict is egregious.”) (internal quotation marks

and citation omitted). Further, where the verdict depended on the credibility of the

witnesses, the court should refrain from setting the verdict aside in favor of a new



                                           29
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 30 of 69 PageID #: 3103



trial. Raedle v. Credit Agricole Indosez, 670 F.3d 411, 418 (2d Cir. 2012) (“[W]here

the resolution of the issues depended on assessment of the credibility of the witnesses,

it is proper for the court to refrain from setting aside the verdict and granting a new

trial.”) (internal quotation marks and citation omitted); Dunlap-McCuller v. Riese

Org., 980 F.2d 153, 158 (2d Cir. 1992) (“[W]e caution that the jury is empowered and

capable of evaluating a witness’s credibility, and this evaluation should rarely be

disturbed.”).

   C. Motion for Remittitur Under Fed. R. Civ. P. 59

      Where a court finds a damage verdict to be excessive, it may grant remittitur,

which is “the process by which a court compels a plaintiff to choose between reduction

of an excessive verdict and a new trial.” Stampf v. Long Island R.R. Co., 761 F.3d

192, 204 (2d Cir. 2014) (internal quotation marks and citation omitted). Remittitur

is warranted “only in cases ‘in which a properly instructed jury hearing properly

admitted evidence nevertheless makes an excessive award.’” MacMillan v.

Millennium Broadway Hotel, 873 F. Supp. 2d 546, 559 (S.D.N.Y. 2012) (quoting

Werbungs Und Commerz Union Austalt v. Collectors’ Guild, Ltd., 930 F.2d 1021, 1027

(2d Cir. 1991)). Thus, a remittitur is, in effect, “‘a statement by the court that it is

shocked by the jury’s award of damages.’” Bouveng v. NYG Capital LLC, 175 F. Supp.

3d 280, 327 (S.D.N.Y. 2016) (quoting Ismail v. Cohen, 899 F.2d 183, 186 (2d Cir.

1990)).   In determining whether an award “is so high as to shock the judicial

conscience,” the court considers the damages awarded in “other, comparable cases.”




                                          30
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 31 of 69 PageID #: 3104



DiSorbo v. Hoy, 343 F.3d 172, 183 (2d Cir. 2003) (internal quotation marks and

citations omitted).

III.   DISCUSSION

   A. Rule 50(b) Motion for Judgment as a Matter of Law

       Initially, Defendants move for judgment as a matter of law pursuant to Rule

50(b), arguing that the evidence presented at trial was insufficient to permit a

reasonable juror to find Verizon, Lucas and Francis liable for discrimination or to find

Verizon and Lucas liable for retaliation. See Memorandum of Law in Support of

Defendants’ Motion for Judgment as a Matter of Law, or, in the Alternative, a New

Trial or a Conditional Order of Remittitur (“Def. Memo”), DE [104], 3-11. Because

the Court finds that the evidence at trial, viewed in the light most favorable to

Plaintiff, was sufficient to sustain the jury’s verdict, the motion is denied.

            Discrimination

       In evaluating Defendants’ motion for judgment as a matter of law, the Court

must determine whether Abreu could satisfy his “‘ultimate burden’” of persuading

the jury that Verizon, Lucas and Francis intentionally discriminated against him.

See Lewis v. Am. Sugar Ref., Inc., 325 F. Supp. 3d 321, 349 (S.D.N.Y. 2018) (quoting

Schnabel v. Abramson, 232 F.3d 83, 90 (2d Cir. 2000)).           Thus, the Court must

determine whether a reasonable jury could have concluded that Plaintiff sufficiently

put forth a prima facie case of discrimination, and whether it was reasonable for the

jury not to believe Verizon’s, Lucas’s and Francis’s proffered explanation for their

alleged discriminatory conduct. See id. (citation omitted); see also Cross v. New York



                                           31
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 32 of 69 PageID #: 3105



City Transit Auth., 417 F.3d 241, 249 (2d Cir. 2005) (“[W]hether judgment as a matter

of law is appropriate in any particular case depends on a careful review of the total

evidence adduced, including the strength of the plaintiff's prima facie case [and] the

probative value of the proof that the employer’s explanation is false[.]”) (internal

quotation marks and citation omitted).20                Applying these principles, the Court

concludes that the trial evidence was sufficient to support the jury’s finding of

discrimination.

        The jury found Verizon liable for discrimination under Title VII, § 1981 and

the NYSHRL, Francis liable under § 1981 and the NYSHRL and Lucas liable only

under the NYSHRL. Def. Decl., Ex. P., 2-3. Claims brought under Title VII, § 1981,

and the NYSHRL are all analyzed under the same standard. Parra v. City of White

Plains, 48 F. Supp. 3d 542, 553 (S.D.N.Y. 2014) (citation omitted). To state a claim

for race discrimination, Abreu had to establish that: “(1) he is a member of a protected

class; (2) he was qualified for the position he held; (3) he suffered from an adverse

employment action; and (4) the adverse employment action occurred under

circumstances giving rise to an inference of discrimination.”                    Mazyck v. Metro.




        20 In evaluating motions for judgment as a matter of law in discrimination and retaliation
actions, courts are guided by the three-step McDonnell Douglas analysis, under which a plaintiff must
initially make out a prima facie case of discrimination, the burden then shifts to the defendant to
articulate a non-discriminatory reason for the challenged conduct and finally plaintiff must show by a
preponderance of the evidence that the proffered reasons is merely pretext for discrimination. Cross,
417 F.3d at 248. Although the Court bears this framework in mind, it notes that the jury was not and
should not have been instructed on burden-shifting. See Gordon v. New York City Bd. of Educ., 232
F.3d 111, 118 (2d Cir. 2000) (“[T]rial judges should not import uncritically language used in the
traditional McDonnell Douglas formulation into jury charges because such language—developed by
appellate courts for use by judges—is at best irrelevant, and at worst misleading to a jury.”) (internal
quotation marks, citation and alterations omitted).


                                                  32
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 33 of 69 PageID #: 3106



Transp. Auth., 893 F. Supp. 2d 574, 587 (S.D.N.Y. 2012) (citing Holcomb v. Iona Coll.,

521 F.3d 130, 137 (2d Cir. 2008)). With respect to the first two elements, Defendants

do not dispute that, as a Black Hispanic individual, Plaintiff is a member of a

protected class, nor do they assert that, after 27.5 years of employment, he was not

qualified for his position as a Verizon technician. Defendants argue, however, that

Abreu did not suffer from an adverse employment action and that there was no legally

sufficient proof of discrimination. Def. Memo, 3-8.

      An employer’s action toward an employee constitutes an adverse employment

action where it is “materially adverse with respect to the terms and conditions of

employment.” Davis v. New York City Dep’t of Educ., 804 F.3d 231, 235 (2d Cir. 2015)

(internal quotation marks and citation omitted). Although there exists no bright-line

rule for determining whether a challenged employment action can serve as the basis

for a discrimination claim, the action must be “more disruptive than a mere

inconvenience or an alteration of job responsibilities.” Id. (citations omitted). A

reassignment that results in lost overtime or inferior work conditions may constitute

an adverse employment action. Faggiano v. Eastman Kodak Co., 378 F. Supp. 2d

292, 306 (W.D.N.Y. 2005) (holding that plaintiff suffered adverse employment action

when he lost overtime opportunities); Little v. Nat’l Broad. Co., 210 F. Supp. 2d 330,

379 (S.D.N.Y. 2002) (holding that evidence of loss in income due to lost overtime

amounts to adverse employment action); see also Patrolmen’s Benevolent Ass’n. of City

of New York v. City of New York, 310 F.3d 43, 51 (2d Cir. 2002) (“A lateral transfer

that does not result in a reduction in pay or benefits may be an adverse employment



                                         33
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 34 of 69 PageID #: 3107



action so long as the transfer alters the terms and conditions of the plaintiff's

employment in a materially negative way.”) (citations omitted).

      Here, there was sufficient evidence that Plaintiff suffered an adverse

employment action as a result of inferior work conditions when Francis reassigned

him from Zone 3 to Zone 1. Defendants argue that this reassignment amounts to

nothing more than “subjective disappointment” which does not meet the objective

criteria of an adverse employment action. Def. Memo, 4, n.4. A “reassignment of job

duties is not automatically actionable[,]” and whether a particular reassignment is

materially adverse “should be judged from the perspective of a reasonable person in

plaintiff’s position, considering all the circumstances.” Burlington N. & Santa Fe Ry.

Co. v. White, 548 U.S. 53, 71, 126 S.Ct. 2405, 2417 (2006) (internal quotation marks

and citation omitted); see also Mitchell v. SUNY Upstate Med. Univ., 243 F. Supp. 3d

255, 278 (N.D.N.Y. 2017), aff’d sub nom. Mitchell v. State Univ. of New York Upstate

Med. Univ., 723 F. App’x 62 (2d Cir. 2018) (“Material adversity is to be determined

objectively based on the actions of a reasonable employee in both discrimination and

retaliation claims.”) (citations omitted). Here, the jury heard evidence that working

conditions in Zone 1 were more difficult than in Zones 2 and 3. Abreu testified that

Zone 1 “was the worst” to work in because there, employees were required to climb

poles covered in poison ivy and ticks, while the work in Zones 2 and 3 was easier

because the poles were at ground level. Tr., 464:1-12. Further, in Zone 1, Plaintiff

only had access to a bicycle, which made it difficult to get around, especially in

inclement weather. Id. at 486:17-487:1. Polosino similarly testified that Zone 1 was



                                         34
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 35 of 69 PageID #: 3108



“probably the worst” area to work in, and Riordan also considered Zones 2 and 3 to

be the preferable areas in which to work. Id. at 176:6-178:4, 942:25-943:3, 945:12-24.

Further, there was no dispute that while Zones 2 and 3 had break areas with

bathrooms, refrigerators and couches, Zone 1 only had a small shed without a

bathroom. Id. at 84:4-85:4, 406:11-408:3, 463:14-25, 941:6-18, 945:3-20. Based on

this record, a jury could reasonably conclude that the reassignment to Zone 1 “would

have been materially adverse to a reasonable employee.” See Burlington, 548 U.S. at

70-71, 126 S.Ct. at 2416-17 (jury could reasonably conclude that reassignment of

duties “within the same job description” could amount to adverse employment action,

where new duties were “more arduous and dirtier” than previous duties).

      Further, there was sufficient evidence that Abreu suffered an adverse

employment action as a result of lost overtime when he was transferred from Fire

Island to the Mainland. Plaintiff testified that there was more work on Fire Island

than on the Mainland and that he lost approximately $20,000.00 to $40,000.00 in

income when he was removed, Tr., at 492:1-16, 505:16-506:8, and this testimony was

corroborated by Abreu’s coworkers and tax returns. Id. at 413:2-9, 421:19-25 (Moore

estimating that employees made approximately $20,000.00 more by working on Fire

Island as opposed to on the Mainland and that employees received more overtime on

Fire Island than on the Mainland even during winter months); 199:9-24 (Polosino

testifying that employees who work on Fire Island usually received more overtime

than those who work on the Mainland); 940:4-7, 961:12-23 (Riordan testifying that

working on Fire Island provided an opportunity to earn more money and that during



                                         35
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 36 of 69 PageID #: 3109



the five months in which he was not working on Fire Island, his overtime payments

had been effected). Defendants contend that the W-2 Forms Plaintiff offered to show

the decrease in overtime payments was not “competent proof of his overtime at any

time” and that the only competent evidence on the issue of overtime came from

Bolger, because he was responsible for managing the overtime budget on Fire Island.

Def. Memo, 4-5; see also Tr., 1000:2-25. The fact that Defendants deny that Fire

Island offered more overtime opportunities, see, e.g., Tr., 118:6-21, 134:2-17, 355:20-

357:13, is insufficient to set aside the verdict, in light of all the contrary evidence.

See Theodat v. City of N.Y., No. 16-cv-3977, 2019 WL 4385794, at *2 (E.D.N.Y. Sept.

13, 2019) (“If a jury credits one party’s version of events over another party’s version,

its finding should not be disturbed unless the credited version is ‘patently incredible

or defies physical realities.’”) (quoting U.S. v. Sanchez, 969 F.2d 1409, 1414 (2d Cir.

1992)). Indeed, Defendants were motivated to deny that Fire Island had greater

overtime opportunities, a factor which the jury was entitled to consider in

determining whether their testimony on this point was credible. Tr., 1283:14-1284:19

(Jury instructions to “carefully scrutinize all of the testimony given, the

circumstances under which each witness testified, and every matter in evidence that

tends to show whether a witness is worthy of belief [including] . . . [whether] the

witness [has] some incentive, loyalty or motive that might cause the witness to shade

the truth” and to consider whether the witness may be “influenced by any bias”). As

to Defendants’ argument that Abreu chose not to take overtime while on the

Mainland and thus, any purported lost overtime would not constitute an adverse



                                           36
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 37 of 69 PageID #: 3110



action “as to him,” Def. Memo, 6, there was sufficient evidence submitted that the

reason that Plaintiff did not take overtime on the Mainland was because whatever

available overtime existed was for FIOS work, for which he had not been, and was

“not allowed” to be, trained. Tr., 744:19-745:8, 818:14-819:13, 1086:17-1087:14.

      Accordingly, based on the evidence, the jury could reasonably conclude that

Abreu suffered an adverse employment action both when Francis reassigned him

from Zone 3 to Zone 1 and when Lucas transferred him from Fire Island to the

Mainland.

      With respect to the fourth element necessary to establish a prima facie case, a

plaintiff may raise an inference of discrimination by showing that his employer

“treated him less favorably than a similarly situated employee outside of his

protected group.” Mazyck, 893 F.Supp. 2d at 587 (citing Int’l Broth. of Teamsters v.

U.S., 431 U.S. 324, 335, 97 S.Ct. 1843 (1977)).        Because “[a]n employer who

discriminates is unlikely to leave a ‘smoking gun,’ such as a notation in an employee’s

personnel file, attesting to a discriminatory intent[,]” a victim of discrimination is

generally “constrained to rely on the cumulative weight of circumstantial evidence.”

E.E.O.C. v. Bloomberg L.P., 967 F. Supp. 2d 816, 834 (S.D.N.Y. 2013) (citing Rosen v.

Thornburgh, 928 F.2d 528, 533 (2d Cir. 1991)). Here, the jury heard evidence from

which it could reasonably conclude that Verizon, Francis and Lucas unlawfully

treated Plaintiff less favorably than his Caucasian coworkers. According to Abreu,

when Francis supervised him on the Mainland, he gave Plaintiff more work than he

assigned to Caucasian coworkers and applied certain rules to him that he did not



                                          37
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 38 of 69 PageID #: 3111



enforce with Abreu’s Caucasian peers.21              Tr., 443:24-448:11.       While Francis

categorically denied Plaintiff’s version of events, the Court defers to the jury’s

credibility determinations. See Houston, 2016 WL 1253391 *1. As to Abreu’s time

on Fire Island, Plaintiff and his coworkers, Polosino and Moore, testified that Abreu

was the only employee to consistently wear his Verizon shirt, while most other

employees regularly failed to wear their shirts. Tr., 181:14-182:25, 397:8-398:8,

401:14-24, 459:4-24. Even Francis and Lucas conceded that they had seen employees

without their Verizon shirts on multiple occasions. Id. at 86:16-87:16, 211:25-212:20,

293:1-295:6. They further conceded that they had each seen Plaintiff without a shirt

on only one occasion. Id. at 144:12-14, 230:7-12. Yet, Abreu was the only employee

to be removed from Fire Island for not wearing his Verizon shirt. Id. at 87:21-23,

89:2-24, 215:12-18, 399:15-25, 952:7-14. Accordingly, the jury could reasonably infer

discrimination based on evidence that Plaintiff was the only non-Caucasian employee

on Fire Island and also the only employee to be disciplined for a dress-code infraction

to which supervisors generally turned a blind eye.

       Defendants argue that the jury’s finding of discriminatory intent was not

reasonable because each of Abreu’s allegations was explained by a legitimate, non-

discriminatory reason. Specifically, with respect to Plaintiff’s reassignment from

Zone 3 to Zone 1, Francis testified that he reassigned most employees working in




       21Aside from an unsubstantiated passing remark that evidence regarding Francis’s purported
harassment of Abreu in 2005 “should have been excluded as irrelevant and unduly prejudicial,”
Defendants fail to explain how this evidence prejudiced them. See Def. Memo, 7. Absent new
arguments, the Court will not re-evaluate the admissibility of this evidence after already having
denied Defendants’ motion in limine to exclude such evidence. See DE [66].

                                               38
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 39 of 69 PageID #: 3112



Zone 3, not just Abreu, because he and Lucas hoped to curb employee vandalism that

had been occurring in Zone 3. Id. at 135:21-136:15. As to why Plaintiff was removed

from Fire Island, Defendants cited dress code infractions.22 Id. at 227:12-228:16,

995:2-24, 1066:19-25.

       “On a motion for judgment as a matter of law, the court will credit testimony

favorable to the movant, if that testimony was not impeached or contravened.” Lewis,

325 F. Supp. 3d at 353 (citing Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S.

133, 151, 120 S.Ct. 2097, 2110 (2000)). Here, however, not only was the testimony

offered by Defendants contravened, but it also failed to amount to such

“overwhelming” evidence such that a reasonable juror could not have returned a

verdict against them. See id. (citation omitted); see also Cross, 417 F.3d at 251

(affirming denial of defendants’ motion for judgment as a matter of law where

defendants had failed to offer “abundant and uncontroverted independent evidence”

showing that no discrimination had occurred).

       As an initial matter, Polosino, Moore, and Riordan all testified that they knew

Plaintiff to be Hispanic and the only non-Caucasian employee on Fire Island. Tr.,

183:10-16; 398:9-22; 952:18-953:2. Moreover, the jury itself saw Abreu’s dark skin

and heard his accent. Accordingly, the jury could reasonably reject the Individual

Defendants’ testimony that they had not known, prior to Plaintiff’s lawsuit, that he

was anything other than Caucasian.                   Id. at 59:21-62:18, 241:7-15, 1042:3-7.



       22 Although Francis also testified that Abreu violated a rule when he was caught driving
several miles away from his job site, see id. at 125:11-127:1, Defendants did not otherwise rely on this
purported violation in their decision-making.

                                                  39
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 40 of 69 PageID #: 3113



Moreover, after hearing the Individual Defendants deny something as obvious as

Abreu being Hispanic, the jury could reasonably find that they lacked credibility on

every other matter.    Id. at 1285:3-10 (Court’s instructions to jury that it “may

disregard the witness’s entire testimony as not worthy of belief[]” if it finds that any

statement made by that witness is false).

      With respect to Plaintiff’s reassignment from Zone 3 to Zone 1, the jury could

reasonably conclude that Francis reassigned Abreu out of discriminatory animus,

rather than for the purported reason of trying to stop the vandalism in Zone 3.

Plaintiff testified that “everybody knew” that, while he was the manager on Fire

Island, Francis focused his attention on Abreu, and consequently, Plaintiff was held

to higher standards than his Caucasian coworkers. Id. at 455:5-456:7, 458:3-20.

Further, the jury heard that when Abreu asked Francis why he had been reassigned

to Zone 3, Francis replied that he was going to make sure he would be removed from

Fire Island. Id. at 482:6-16. A finding of discriminatory animus is further supported

by Francis’s hesitancy to recall assigning Plaintiff to Zone 1, id. at 85:5-86:1, even

though there was no dispute that he was responsible for Zone assignments on Fire

Island. Id. at 74:24-75:2.

      The jury also heard evidence from which it could reasonably discredit

Defendants’ explanation regarding Abreu’s removal from Fire Island.           Although

Defendants claim that Plaintiff was reassigned from Fire Island because he was seen

without a Verizon shirt on two occasions, the jury was entitled to credit testimony

that the dress code on Fire Island “wasn’t really enforced” when Abreu worked there



                                            40
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 41 of 69 PageID #: 3114



and, even after Plaintiff’s removal, that it remained “lightly enforced.” Id. at 397:8-

398:8. While other Caucasian employees regularly failed to wear their Verizon shirts,

Abreu was the only employee to consistently wear his shirt. Id. at 181:19-182:25,

397:8-398:8, 401:17-24, 458:21-459:24. Indeed, the Individual Defendants had known

of, at most, three occasions on which Plaintiff had not worn his Verizon shirt. Id. at

144:12-14, 230:7-12, 984:11-25. One such occasion was during Abreu’s lunch break,

id. at 984:4-10, a time during which, as the Individual Defendants admitted,

employees were not being paid and therefore allowed to do whatever they wanted,

which included wearing tank tops. Id. at 106:21-25, 218:17-20, 1052:2-1053:8. On a

second occasion when Plaintiff wore a tank top, he had been working in poison ivy,

id. at 490:18-491:7, which, as his coworkers corroborated, Abreu did frequently

because he was not allergic to poison ivy. Id. at 186:2-187:7, 400:11-401:13, 424:17-

21, 461:5-21. By wearing a tank top while working among poison ivy and then

washing his body and clothes with soap and water, Plaintiff was following the safety

protocol prescribed in the Verizon-issued safety brochure. See Pl. Tr. Ex. 61; Tr.,

811:11-813:18. With respect to the final occasion, Francis could not recall a single

detail. Tr., 97:11-98:5.

      Further, despite Verizon’s Attire Guidelines providing that supervisors were

to conduct “counseling sessions” to discuss dress code infractions with subordinates,

Lucas never counseled Abreu that he could face discipline for failing to comply with

the dress code. Id. at 287:14-288:4, 295:20-298:8; see also Pl. Tr. Ex. 60. Nor did he

consider whether a tank top was more appropriate attire than a Verizon shirt to work



                                          41
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 42 of 69 PageID #: 3115



in poison ivy, even though the Attire Guidelines provided that “[c]lothing should not

create safety hazards for the wearer[]” and supervisors should “consider the type of

work . . . and other job specific criteria” when determining what attire is appropriate

for an employee. See Pl. Tr. Ex. 60; Tr., 237:25-238:8.

      Moreover, and likely most compelling to the jury, Defendants admitted that

dress code infractions of Caucasian employees, including failure to wear the Verizon

shirts or appropriate shoes and safety gear, went unpunished. Tr., 86:13-87:23, 89:2-

21, 215:12-18, 293:1-295:9, 400:1-6, 410:22-412:2, 458:21-459:12. The only employees

who had been removed from Fire Island had committed infractions far more serious

than Plaintiff—leaving work early, disregarding work orders, failing to comply with

OSHA regulations regarding footwear, sunbathing on the roof of the Central Office

and kicking a seal on the beach. Id. at 114:18-116:10, 148:15-24, 323:4-22, 325:20-

327:6, 371:6-372:6, 934:19-937:17.     Based on this record, the jury could have

reasonably found that Abreu’s race was a motivating factor in Verizon’s and Lucas’s

decision to remove him from Fire Island.

      Finding that Plaintiff carried his ultimate burden of persuading the jury that

Francis was motivated by discriminatory animus when he reassigned Abreu from

Zone 3 to Zone 1 and that Verizon and Lucas were similarly motivated when they

removed Plaintiff from Fire Island, the Court denies Defendants’ motion for judgment

as a matter of law on Abreu’s discrimination claim.




                                           42
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 43 of 69 PageID #: 3116



           Retaliation

      The jury further found Verizon liable for retaliation under Title VII, § 1981

and the NYSHRL and Lucas liable for retaliation under § 1981 and the NYSHRL.

See Def. Decl., Ex. P, 3-4. To establish a prima facie retaliation claim, the plaintiff

must show: “(1) participation in a protected activity; (2) that the defendant knew of

the protected activity; (3) an adverse employment action; and (4) a causal connection

between the protected activity and the adverse employment action.” Hicks v. Baines,

593 F.3d 159, 164 (2d Cir. 2010) (internal quotation marks and citation omitted); see

also McMenemy v. City of Rochester, 241 F.3d 279, 283 n.1 (2d Cir. 2001) (noting that

analysis of retaliation claims is the same under both federal and state law) (citation

omitted). “[W]hen a retaliation case does go to the jury, the jury’s task is simply to

determine the ultimate question of whether the plaintiff met [his] burden of proving

that the defendant was motivated by prohibited retaliation[.]” Gordon, 232 F.3d at

116 (internal quotation marks, citation and alterations omitted).

      The first two elements of Plaintiff’s prima facie case are undisputed. After he

was removed from Fire Island, Abreu participated in a “protected activity” by filing a

complaint with the Global Ethics Hotline. Tr., 484:19-485:14, 658:15-21; Pl. Tr. Ex.

28. To satisfy the knowledge requirement, Plaintiff was required to establish nothing

more than “general corporate knowledge”—meaning that he only had to show that

Verizon was aware of his complaint, which, in light of Verizon’s investigation of his

complaint, is undisputed. See Henry v. Wyeth Pharm., Inc., 616 F.3d 134, 147-48 (2d

Cir. 2010) (citation omitted). Nonetheless, the jury also heard evidence regarding



                                          43
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 44 of 69 PageID #: 3117



Lucas’s knowledge of Abreu’s complaint. Lucas admitted that he had told a union

representative that Plaintiff would never return to Fire Island, Tr., 228:21-230:6, and

that he had been aware of Abreu’s complaint with the Global Ethics Hotline when he

made the determination not to send him back to Fire Island. Id. at 254:23-256:5. The

jury was entitled to discredit Lucas’s testimony that his decision had not been

influenced by Plaintiff’s complaint. Id. at 255:25-256:5.

      With respect to the third element—adverse employment action—Defendants

argue, without citing any supporting authority, that the decision not to send Abreu

back to Fire Island does not constitute an adverse action because it “is tantamount to

claiming that following a demotion, the decision not to promote is in retaliation for

complaining about the demotion[.]” Def. Memo, 8. An adverse employment action in

the context of a retaliation claim “covers a broader range of conduct than does the

adverse-action standard for claims of discrimination . . .” and constitutes “any action

that could well dissuade a reasonable worker from making or supporting a charge of

discrimination.” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 90 (2d Cir.

2015) (internal quotation marks and citation omitted). Contrary to Defendants’

contention, a retaliation claim can be based on an employer’s refusal to promote.

Terry v. Ashcroft, 336 F.3d 128, 142 (2d Cir. 2003); Martin v. State Univ. of New York,

704 F. Supp. 2d 202, 232 (E.D.N.Y. 2010) (denying defendants’ motion for summary

judgment on plaintiff’s retaliatory denial of promotion claim, where claim rested

entirely on credibility of defendant). In this regard, Abreu testified that he asked to

be transferred back to Fire Island, and his request was denied. Tr., 538:2-19, 734:6-



                                          44
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 45 of 69 PageID #: 3118



735:5. The fact that Plaintiff made “only an informal request” rather than filing a

grievance, Def. Memo, 8-9, does little to convince the Court that the refusal to transfer

him back to Fire Island does not constitute an adverse employment action.

      Finally, with respect to the fourth element—causal connection, Defendants

dispute that the decision not to reassign Abreu to Fire Island was in response to his

complaint. To establish causal connection, a plaintiff must “plausibly allege that the

retaliation was a ‘but-for’ cause of the employer’s adverse action.” Vega, 801 F.3d at

90 (quoting Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360, 133 S.Ct. 2517,

2533 (2013)). “But-for causation does not, however, require proof that retaliation was

the only cause of the employer’s action, but only that the adverse action would not

have occurred in the absence of the retaliatory motive.” Id. at 91 (internal quotation

marks,      citation    and   alterations    omitted).      “[W]eaknesses,   implausibilites,

inconsistencies,       or   contradictions   in    [an]   employer’s   proffered   legitimate,

nonretaliatory reasons for its action[]” may establish that retaliation was a “but-for”

cause of an adverse employment action. Zann Kwan v. Andalex Grp. LLC, 737 F.3d

834, 846 (2d Cir. 2013) (citations omitted). Further, the plaintiff must establish that

his protected activity was “followed closely in time by adverse employment action.”

Vega, 801 F.3d at 90 (citations omitted). Courts in this Circuit have found as much

as five months between a protected activity and an adverse employment action

sufficient to establish a temporal relationship.           Zann, 737 F.3d at 845 (citation

omitted).




                                                  45
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 46 of 69 PageID #: 3119



        According to Defendants, the reason Plaintiff was never sent back to Fire

Island was because, as a matter of policy, they would not send employees back after

they had been removed. Tr., 353:18-354:2, 1008:8-10. However, two Caucasian

employees, Labuda and Riordan,23 were allowed to return to Fire Island after being

removed for leaving work early and kicking a seal, respectively. Id. at 114:18-116:10,

368:5-369:7, 937:12-17. Based on the inconsistency between Defendants’ testimony

and their actions regarding reassignments to Fire Island, the jury could reasonably

conclude that the decision not to reassign Abreu back to Fire Island would not have

occurred absent a retaliatory motive.                Further, Plaintiff established temporal

proximity between his protected activity and the adverse employment action. Lucas

told the union representative that Abreu would not return to Fire Island in August

2012, less than one month after Plaintiff had filed his complaint. Id. at 228:21-230:7,

252:7-13.

        Accordingly, Defendants’ motion for judgment as a matter of law as to

Plaintiff’s retaliation claims is denied.

    B. Rule 59 Motion for a New Trial

        Defendants next move, pursuant to Rule 59, for a new trial on the grounds

that: (1) the verdict was against the weight of the evidence; (2) Abreu’s counsel made


        23  Defendants’ argument that it was error for the Court to allow testimony about Riordan after
Judge Wexler’s decision to exclude such testimony from the original 2017 mistrial is without merit.
Def. Memo, 9. While the law of the case doctrine provides that “a court should not ordinarily
reconsider, disturb or overrule an order in the same action of another court of co-ordinate jurisdiction
. . . an evidentiary type ruling will normally not be binding in a subsequent trial.” Aviles v. Capra, No.
13-cv-1153, 2014 WL 4805036, at *9 (E.D.N.Y. Sept. 26, 2014) (internal quotation marks and citations
omitted) (finding that first trial court’s decision regarding admission of evidence provided no basis on
which to challenge its admission in the second trial).


                                                   46
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 47 of 69 PageID #: 3120



several improper statements during summation, and the Court improperly sustained

Plaintiff’s counsel’s objection during Defendants’ summation; and (3) the jury

improperly considered evidence of the dismissed claims. Def. Memo, 11-18.

           Weight of the Evidence

      Defendants first argue that they are entitled to a new trial because the jury’s

verdict was against the weight of the evidence. Although they do not explain why,

Defendants are seemingly incredulous of a verdict finding not liable “Bolger,

Plaintiff’s second line supervisor, who made the decision to reassign Plaintiff to the

Mainland” while finding liable “the company . . . [and] Francis, who was gone prior

to the decision, and Lucas, who was subordinate to Bolger and only spoke with

Plaintiff once.” Def. Memo, 11.

      It is the province of the jury to consider the parties’ arguments and resolve

conflicting evidence. Mangino v. Inc. Vill. of Patchogue, No. 06-cv-5716, 2014 WL

3795572, at *5 (E.D.N.Y. Aug. 1, 2014), aff’d on other grounds, 808 F.3d 951 (2d Cir.

2015). Thus, courts should generally not “intrude upon the jury function of credibility

assessment.”   Theodat, 2019 WL 4385794, at *2 (internal quotation marks and

citation omitted). Where conflicting accounts of witnesses are equally plausible, and

there is no independent evidence in the trial record demonstrating that one party’s

witnesses should not be believed, the trial judge should accept the jury’s findings,

irrespective of any doubts he may have on the matter. Ricciuti v. New N.Y.C. Transit

Auth., 70 F. Supp. 2d 300, 308 (S.D.N.Y. 1999). Conversely, where the jury credits a

version of events that is “patently incredible or defies physical realities[,]” the court



                                           47
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 48 of 69 PageID #: 3121



should disturb the jury’s verdict. Theodat, 2019 WL 4385794, at *2 (quoting Sanchez,

969 F.2d at 1414).

      The jury’s verdict was not seriously erroneous and does not constitute a

miscarriage of justice. As discussed above, the jury made reasonable credibility

determinations. In fact, and as set forth above, the jury could have reasonably

rejected all of Defendants’ testimony by concluding that their testimony that they did

not know that Plaintiff was Black Hispanic, given his name, accent and skin color,

was wholly untruthful.

           Summations

      Defendants next contend that improper conduct of the Court and inflammatory

conduct by Abreu’s counsel during summations denied them a fair and impartial trial.

Def. Memo, 12-16. Specifically, Defendants argue that: (1) the Court improperly

sustained Plaintiff’s counsel’s objection to Defendants’ summation; (2) Abreu’s

counsel attempted to impute racism to Defendants by improperly referencing Defense

counsel’s conduct during trial and thus inflaming the jury; and (3) Plaintiff’s counsel

improperly argued about an inapplicable provision of the collective bargaining

agreement governing inter-area transfers on Fire Island, rather than the applicable

provision governing intra-area transfer. Id. at 12-16, 18.

      As an initial matter, “when arguing to a jury, counsel must properly have some

latitude, so long as prejudice does not appear.” Claudio v. Mattituck-Cutchogue

Union Free Sch. Dist., 955 F. Supp. 2d 118, 155 (E.D.N.Y. 2013) (quoting Schwartz v.

Nw. Airlines, Inc., 275 F.2d 846, 846 (2d Cir.1960)). Therefore, “[n]ot every improper



                                          48
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 49 of 69 PageID #: 3122



or poorly supported remark made in summation irreparably taints the proceedings[,]”

and a new trial should be granted “only if counsel’s conduct created undue prejudice

or passion which played upon the sympathy of the jury[.]” Marcic v. Reinauer Transp.

Cos., 397 F.3d 120, 127 (2d Cir. 2005) (internal quotation marks and citation

omitted); see also Parrish v. Sollecito, 280 F. Supp. 2d 145, 168 (S.D.N.Y. 2003) (“A

new trial is only warranted where the attorney’s concluding argument deprived the

opposite party of a fair trial.”) (quoting Mileski v. Long Island R.R. Co., 499 F.2d 1169,

1171 (2d Cir. 1974)). Undue prejudice exists where “there is a reasonable probability

that the jury’s verdict was influenced by the improper conduct of counsel.” Parker v.

Bulik, No. 11-cv-5412, 2017 WL 3396440, at *21 (E.D.N.Y. Aug. 5, 2017) (internal

quotation marks and citations omitted). Whether remarks made during summation

warrant a new trial is a question within the trial court’s broad discretion.

See Malmsteen v. Berdon, LLP, 595 F. Supp. 2d 299, 309 (S.D.N.Y. 2009), aff’d, 369

F. App’x 248 (2d Cir. 2010) (citation omitted). This is because the trial court holds a

“superior vantage point when evaluating the possible impact of the alleged prejudicial

conduct” since a “printed record is unable to replicate in full all the circumstances—

for example, tones of voices, demeanor of witnesses and jurors and the like—that

occur in the course of an unfolding trial.” Claudio, 955 F. Supp. 2d at 158 (quoting

Pappas v. Middle Earth Condo. Ass’n, 963 F.2d 534, 540 (2d Cir. 1992)); Johnson v.

Celotex Corp., 899 F.2d 1281, 1289 (2d Cir. 1990) (“Great discretion is to be given [to]

the judge who was present throughout the trial and is best able to determine the

effect of the conduct of counsel on the jury.”) (citation omitted). In assessing the



                                           49
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 50 of 69 PageID #: 3123



impact of allegedly improper comments by counsel during summation, “a court must

examine, on a case-by-case basis, the totality of the circumstances, including the

nature of the comments, their frequency, their possible relevancy to the real issues

before the jury, the manner in which the parties and the court treated the comments,

the strength of the case (e.g., whether it is a close case), and the verdict

itself.” Marcoux v. Farm Serv. & Supplies, Inc., 290 F. Supp. 2d 457, 471-72 (S.D.N.Y.

2003) (quoting Forrestal v. Magendantz, 848 F.2d 303, 309 (1st Cir. 1988)); see

also Parrish, 280 F. Supp. 2d at 168 (“A court should examine the propriety of a

closing argument by reviewing the entire argument within the context of the court's

rulings on objections, the jury, and any corrective measures applied by the trial

court.”) (internal quotation marks and citation omitted).        Further, where “the

complaining party fails to object at trial to statements made during summation, the

court will only grant a new trial when the error is so serious and flagrant that it goes

to the very integrity of the trial.” Claudio, 955 F. Supp. 2d at 156 (internal quotation

marks and citation omitted).

      Having participated in the trial, and with a full understanding of the evidence

presented, the Court finds Defendants’ arguments to be without merit. Setting aside

the fact that Defendants never objected to Plaintiff’s summation, Tr., 1179:11-

1216:20, Defendants do not show, nor does the record reflect, that Abreu’s counsel’s

remarks during summation, including his objection during Defendants’ summation,

caused prejudice to Defendants. To the extent Defendants argue that Plaintiff’s

counsel mischaracterized the evidence, the Court instructed the jury that statements



                                          50
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 51 of 69 PageID #: 3124



of an attorney in summation and throughout trial are not evidence. Id. at 8:6-14

(“Upon completion of the introduction of evidence, the attorneys will again address

you in a closing statement or what we call summations. In summing up, the attorneys

will point out to you what they contend the evidence has shown, what inferences they

believe you should draw from the evidence introduced, and what conclusion they

believe you should reach in your verdict. What is said by the attorneys in their

summations is not evidence.”); see also id. at 1280:14-22 (“What I say to you in these

instructions is not evidence. Neither were any of the statements made by the lawyers

during the trial, nor any questions posed by them unless the question was adopted

by a witness . . . . It is your recollection of the evidence that governs your

determinations.”).

      Nonetheless, the Court addresses each of Defendants’ arguments in turn.

First, Defendants argue that Abreu’s counsel improperly objected when Defendants’

counsel recounted Plaintiff’s testimony that Francis was “a racist.” Def. Memo, 12-

14. According to Defendants, they had been trying to point out that the only evidence

of racial discrimination had come not from witness testimony but from Abreu’s “name

calling,” but were not given the chance to make this argument because the Court

sustained Plaintiff’s objection based on an incorrect recollection that Abreu had never

called Francis “a racist.” Id. The Court is not persuaded that Defendants’ planned

argument in this regard would have impacted the outcome of the trial, especially

considering that Defendants never objected to Abreu’s testimony that Francis was “a

racist” in the first place. Tr., 482:12-25. Any damage that may have been rendered



                                          51
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 52 of 69 PageID #: 3125



by hearing that Francis was “a racist” occurred on Plaintiff’s direct examination,

when Defendants did not object, rather than on closing arguments. Considering

counsel’s objection during summations in the context of the trial as a whole, the Court

does not find that this objection, or the Court’s ruling on it, prejudiced Defendants

such that a new trial is warranted.

       Next, Defendants argue that Abreu’s counsel inflamed the jury by beginning

and ending his rebuttal summation with an “unfair and improper accusation of

racism against Defendants’ counsel and an attempt to impute that racism to

Defendants.” Def. Memo, 14. Defendants take issue with the following portion of

Plaintiff’s rebuttal:

       This is not about circus animals. One might say, oh don’t be too sensitive. In
       a case like this you need to be careful how you talk about and what you say.
       Mr. Abreu, he’s a wonderful man, and any analogy to a circus or him
       performing or me having a song and dance is an affront, and I’m calling it. And
       at this point, ladies and gentlemen, you saw and heard what they think of Mr.
       Abreu even after all of this.

Id. (citing Tr., 1262:17-24). The Court struggles to understand how this “can only be

construed as an unfair and improper accusation of racism against Defendants’

counsel,” especially when, as Defendants themselves point out, the jury heard in

Defendants’ summation that “circus animals” was an analogy for “fake themes or red

herrings.” Id. at 15; see also Tr., 1219:4-10. Defendants further argue that Plaintiff’s

counsel impermissibly tied Defense counsel’s conduct to punitive damages when he

said in rebuttal: “What they did and said in their closing deserves punitive damages.

Don’t be bound by my number.” Def. Memo, 15; see also Tr., 1272:8-10. Assuming

that this statement was improper, the Court nonetheless does not find that one


                                          52
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 53 of 69 PageID #: 3126



improper statement about punitive damages in the context of the whole trial is an

error so serious that it “goes to the very integrity of the trial.” See Claudio, 955 F.

Supp. 2d at 156.

      Defendants’ final contention is that, in support of its argument that Verizon

was required to consider seniority when making assignments to Fire Island,

Plaintiff’s counsel relied on an inapplicable provision of the collective bargaining

agreement governing transfers on Fire Island.        Def. Memo, 18.     Not only did

Defendants fail to object when Abreu first read this purportedly inapplicable

provision during the trial, but they also failed to object during Plaintiff’s counsel’s

summation on this point. Tr., 1209:24-1210:17. The collective bargaining agreement

was not the sole evidence in support of Plaintiff’s argument that assignments on Fire

Island were based on seniority. As discussed above, Abreu and Moore testified as

much, and the jury could reasonably credit their testimony. Moreover, on cross-

examination Defendants questioned Abreu about the collective bargaining agreement

and obtained testimony from him that the agreement did not mention seniority with

respect to transfers within a garage. Id. at 616:11-617:10. Accordingly, the jury had

evidence from multiple sources about the collective bargaining agreement and the

role that seniority played in determining assignments to Fire Island, and Plaintiff’s

counsel’s error, if any, in referring to the wrong provision on summation is of little

consequence in the context of the whole trial.

      Finally, the Court notes that it has considered Defendants’ argument that the

damages award can be explained almost entirely by the prejudicial and inflammatory



                                          53
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 54 of 69 PageID #: 3127



effect of Abreu’s counsel’s conduct and statements during summations. Def. Memo,

11.   Recognizing that the damages awarded were extremely high, the Court

nonetheless finds no reason to believe that summations pushed the jury to an award

that they would not have otherwise reached based on the evidence presented at trial

alone. As discussed above, there were numerous factual disputes that hinged on the

jury’s credibility determinations, and—without yet opining on whether the award is

permissible under the law—the Court finds that the jury could have reasonably based

its damages award on the evidence presented at trial, and were not unduly swayed

by summations.

           Jury’s Consideration of Dismissed Claims

      Next, Defendants contend that a new trial is warranted because the jury was

never instructed to disregard evidence of the constructive discharge and hostile work

environment claims after they were dismissed and was therefore “likely confused and

improperly left to consider evidence” of these claims. Def. Memo, 16.

      “A jury charge is erroneous if it misleads the jury as to the correct legal

standard, or if it does not adequately inform the jury of the law.” Dancy v. McGinley,

843 F.3d 93, 116 (2d Cir. 2016) (internal quotation marks and citation omitted). If,

however, the charge “taken as a whole, is correct and sufficiently covers the case so

that a jury can intelligently determine the questions presented to it[,]” it “will be

deemed adequate[.]” Id. Thus, a new trial will be granted based on an erroneous jury

charge only where the error is “sufficiently serious to undermine the very integrity of




                                          54
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 55 of 69 PageID #: 3128



the trial.” Id. (internal quotation marks and citations omitted); Theodat, 2019 WL

4385794, at *3 (internal quotation marks and citation omitted).24

       Here, Defendants do not contend that the Court erred in its charge on

Plaintiff’s discrimination and retaliation claims. Rather, they argue that it was plain

error for the Court not to instruct the jury to disregard evidence of the dismissed

claims or give the jury Defendants’ proposed instruction that damages for emotional

distress cannot be awarded where that distress is caused by factors such as Abreu’s

decision to retire. Def. Memo, 17.

       Initially, the Court notes that it instructed the jury that it may “not award the

plaintiff damages for any emotional distress unless the emotional distress was caused

by the defendants’ discriminatory or retaliatory conduct.” Tr., 1301:18-23. The jury

is presumed to have followed these instructions and not considered evidence of the

dismissed claims. See Richardson v. Marsh, 481 U.S. 200, 211, 107 S.Ct. 1702, 1709

(1987) (“The rule that juries are presumed to follow their instructions is a pragmatic

one, rooted less in the absolute certitude that the presumption is true than in the

belief that it represents a reasonable practical accommodation of the interests of the

[parties].”); U.S. v. Whitten, 610 F.3d 168, 191 (2d Cir. 2010) (citation omitted). The

Court further notes that there is no indication—for example, from the questions the

jury posed during deliberations—that the jury placed undue weight on evidence

related to the dismissed claims.            See Declaration of Frederick K. Brewington


       24 This standard of review is applied because Defendants failed to object to the jury charge at
trial. See Abel v. Town Sports Int’l, LLC, No. 09-cv-10388, 2012 WL 6720919, at *19 (S.D.N.Y. Dec.
18, 2012); see also Henry v. Dinelle, 557 F. App’x 20, 22 (2d Cir. 2014).


                                                 55
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 56 of 69 PageID #: 3129



Submitted in Opposition to Defendants’ Motion for Judgment as a Matter of Law, or,

Alternatively, a New Trial or a Conditional Order of Remittitur (“Brewington Decl.”),

DE [107-2], Exs. 4-5. Further, the Court mitigated any impact concerning evidence

relevant to a constructive discharge inquiry both by declining to instruct the jury as

to constructive discharge and by not permitting it to award back pay or front pay.

       Because the integrity of the trial was not undermined by the Court’s decision

not to instruct the jury to disregard evidence related to the dismissed claims, the

Court does not find that a new trial is warranted on this basis.

   C. Rule 59 Motion for Remittitur

       Finally, Defendants seek a remittitur of the damages award, arguing that

there was no competent evidence to support the jury’s award of (1) $55,000.00 in

actual damages or (2) $750,000.00 in compensatory damages and (3) that the

$1,850,000.00 in punitive damages should be vacated, or in the alternative, reduced.

Def. Memo, 18-25.

             Actual Damages

       The jury awarded $55,000.00 to “reasonably compensate[] . . . [P]laintiff for

any overtime compensation that he would have earned at Verizon up until his

[separation] . . . had he not been subjected to an adverse employment action.” Tr.,

1300:24-1300:7. Defendants argue that this award was “improper conjecture.” Def.

Memo, 19.25


       25 The Court rejects Plaintiff’s argument that Defendants waived their right to contest this
award by not doing so when they made their Rule 50(a) motion. See Plaintiff’s Memorandum of Law
in Opposition to Defendants’ Motion for Judgment as a Matter of Law, or, Alternatively, a New Trial
or a Conditional Order of Remittitur (“Pl. Opp.”), DE [107], 17. While an argument raised in a Rule

                                                56
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 57 of 69 PageID #: 3130



       To recover damages, a plaintiff must provide the factfinder with a “reasonable

basis to calculate the amount of damages[,]” and the factfinder may not base its award

“on speculation or guesswork.” Holness v. Nat’l Mobile Television, Inc., No. 09-cv-

2601, 2012 WL 1744847, at *3 (E.D.N.Y. Feb. 14, 2012), adopted as modified, 2012

WL 1744744 (E.D.N.Y. May 15, 2012) (quoting Sir Speedy, Inc. v. L & P Graphics,

Inc., 957 F.2d 1033, 1038 (2d Cir. 1992)). Thus, at trial, Plaintiff bore “the burden of

proving damages with reasonable certainty.” See State v. United Parcel Serv., Inc.,

253 F. Supp. 3d 583, 687 (S.D.N.Y. 2017), aff’d, 942 F.3d 554 (2d Cir. 2019) (internal

quotation marks, citation and alterations omitted).

       Abreu testified that he made $20,000.00 to $40,000.00 a year in overtime on

Fire Island, and according to Moore, employees on Fire Island could make “probably”

$20,000.00 in overtime per year. Tr., 413:2-9, 492:1-16, 509:11-510:3. To show the

discrepancies between his earnings in 2011 and 2012, when he was still on Fire

Island, and his earnings in 2013 and 2014, after he had been transferred to the

Mainland, Plaintiff submitted his W-2 Forms from 2011 to 2014. Id. at 587:13-593:23.

Abreu’s W-2 Forms indicate that on Fire Island, he made the most in 2011 and on the

Mainland, he made the least in 2014. The difference between Plaintiff’s wages in his

best year on Fire Island, $94,378.00, and his worst year on the Mainland, $55,959.00,

amounts to $38,419.00. Compare Pl. Tr. Ex. 57E with Pl. Tr. Ex. 57B.




50(b) motion must first have been raised under Rule 50(a) in order to avoid waiver, the same is not
true under Rule 59, and the Court now considers Defendants’ argument regarding actual damages.
See Liberty Media Corp. v. Vivendi Universal, S.A., 923 F. Supp. 2d 511, 527 (S.D.N.Y. 2013) (“Waiver
under Rule 50 . . . does not imply waiver under Rule 59.”) (citing Bracey v. Bd. of Educ. of City of
Bridgeport, 368 F.3d 108, 117 (2d Cir. 2004)).

                                                 57
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 58 of 69 PageID #: 3131



       As Defendants pointed out on cross-examination of Abreu, and again in the

instant motion, Plaintiff was on short-term disability leave for six months from the

end of 2013 to 2014, during which time he was not paid. Tr., 761:18-764:22; see also

Def. Memo, 5, n.5. Thus, the lower earnings in 2013 and 2014 appear to be due to

Abreu’s disability leave, and therefore, Defendants argue, an award based on lost

overtime is not warranted. What Defendants ignore, however, is that Plaintiff took

disability leave as a result of the depression and anxiety purportedly experienced as

a result of Defendants’ unlawful discriminatory and retaliatory treatment of him.

Based on Abreu’s work history on Fire Island, the jury was entitled to believe that

had it not been for Defendants’ conduct, Plaintiff would not have taken disability

leave and thus continued to make higher wages due to the greater opportunities for

overtime available on Fire Island. Viewing the evidence in the light most favorable

to Abreu, the Court finds that Plaintiff submitted competent evidence from which the

jury could calculate his lost overtime payments with reasonable certainty.26 That

being said, the Court finds that the jury’s award of $55,000.00 overstates Abreu’s lost

income as a result of Defendants’ unlawful conduct. Rather, the proper amount is

reflected in Plaintiff’s W-2 Forms, which establish that he lost $38,419.00 in pay after

he was transferred off Fire Island.


       26  Defendants’ reliance on Amna v. New York State Dep’t of Health is misguided. There, the
plaintiff had presented time sheets for herself and one colleague to show that her colleague was given
more overtime hours than she had been, but provided no evidence that she and the colleague were in
similar positions to receive overtime hours. See No. 08-cv-2806, 2011 WL 4592787, at *7 (E.D.N.Y.
Sept. 30, 2011), aff’d sub nom. Amna v. New York Dep’t of Health, 505 F. App’x 44 (2d Cir. 2012).
Accordingly, the court found the plaintiff’s allegations of unequal overtime opportunities to be nothing
more than “unsupported speculation.” Id. Here, Abreu is not comparing himself to another employee,
but is instead comparing his wages on Fire Island with those he earned while on the Mainland.


                                                  58
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 59 of 69 PageID #: 3132



      Based on Abreu’s W-2 Forms, the Court concludes that a remittitur to

$38,419.00 in actual damages is warranted.

            Compensatory Damages

      The jury also awarded plaintiff $750,000.00 in compensatory damages “for

pain, suffering or emotional distress.” Def. Decl., Ex. P, 4-5. Defendants argue that

this award was excessive when compared to other cases involving similar levels of

emotional distress. Def. Memo, 19-21. The Court agrees.

      As there is “no objective way to assign any particular dollar value to distress[,]”

awards for emotional distress are “inherently speculative.” Stampf, 761 F.3d at 205.

Indeed, “New York cases vary widely in the amount of damages awarded for mental

anguish.” Cross, 417 F.3d at 258 (internal quotation marks and citation omitted).

Nonetheless, “a legal system has an obligation to ensure that such awards for

intangibles be fair, reasonable, predictable, and proportionate.” Stampf, 761 F.3d at

205 (internal quotation marks and citation omitted).        In this Circuit, emotional

distress awards for discrimination and retaliation are generally grouped into three

categories of claims: “garden variety,” “significant” and “egregious.” Emamian v.

Rockefeller Univ., No. 07-cv-3919, 2018 WL 2849700, at *16 (S.D.N.Y. June 8, 2018)

(internal quotation marks and citation omitted). In “garden variety” claims, “the

evidence of mental suffering is generally limited to the testimony of the plaintiff, who

describes his or her injury in vague or conclusory terms, without relating either the

severity or consequences of the injury.” Id. (internal quotation marks and citation

omitted).   Such claims generally merit awards ranging from $30,000.00 to



                                          59
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 60 of 69 PageID #: 3133



$125,000.00. Id. (citations omitted); Ravina v. Columbia Univ., No. 16-cv-2137, 2019

WL 1450449, at *11 (S.D.N.Y. Mar. 31, 2019). By contrast, “significant” emotional

distress claims, which typically warrant awards between $50,000.00 to $200,000.00,

are “based on more substantial harm or more offensive conduct, are sometimes

supported by medical testimony and evidence, evidence of treatment by a healthcare

professional and/or medication, and testimony from other, corroborating witnesses.”

Emamian, 2018 WL 2849700, at *16 (internal quotation marks and citation omitted).

Finally, “egregious” claims “generally involve either outrageous or shocking

discriminatory conduct or a significant impact on the physical health of the

plaintiff[,]” and such awards can exceed $200,000.00. Ravina, 2019 WL 1450449, at

*12 (internal quotation marks and citation omitted).

      Here, the Court views Abreu’s injuries as significant. Plaintiff testified about

his anxiety, insomnia and panic attacks. Tr., 541:19-543:2. He went on to explain

that there were times when he could not leave his house because he felt afraid, he

had recurring nightmares about work, and he had thoughts of harming himself or

others. Id. at 543:8-20, 555:17-556:8, 561:23-562:10, 609:20-610:12, 612:5-12. His

relationship with his family and wife suffered to the point where he believed his

marriage was going to end as soon as his children finished college. Id. at 543:23-

544:2, 547:11-22. Abreu’s psychiatrist, Dr. Chan, testified that Plaintiff suffered from

major depressive disorder and anxiety, caused by Defendants’ conduct. Id. at 848:12-

851:4; Def. Decl., Ex. N. Dr. Chan described Abreu’s symptoms of depression, severe

anxiety, panic attacks, terminal insomnia, anhedonia and thoughts of suicide and



                                          60
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 61 of 69 PageID #: 3134



recommended that he take disability leave. Tr., 844:21-845:7; see also id. at 555:17-

556:8. Plaintiff’s testimony was corroborated by two additional doctors: Dr. Dackow,

who treated Abreu for post-traumatic stress disorder, id. at 838:19-840:13, and Dr.

Elmore, who determined that there was a causal relationship between Plaintiff’s post-

traumatic stress disorder and work-related events. Id. at 571:6-12; Def. Decl., Ex. O.

      In considering the appropriate damages award, the Court looks to other cases

involving significant emotional distress, where the evidence included not only

plaintiff’s testimony, but also the account of a medical professional. Emamian v.

Rockefeller University and Lore v. City of Syracuse are instructive. In Emamian,

plaintiff suffered from anxiety and insomnia and was diagnosed with generalized

anxiety disorder and trichotillomania, a condition characterized by hair-pulling due

to anxiety and stress. See 2018 WL 2849700, at *2. The plaintiff testified that the

discrimination she had experienced “made her want to die” and that she felt “anxious”

and had “difficulty sleeping.”    Id.   The plaintiff’s psychiatrist corroborated her

testimony and linked her symptoms to “the overwhelming stress that she experienced

at work . . . as a result of her perceptions that she was being discriminated against .

. .” Id. at *3. After the jury awarded $2,000,000.00 in compensatory damages for

emotional distress, the district court granted a remittitur to $200,000.00, finding that

this was the “maximum amount that would be upheld as not excessive and would not

materially deviate from reasonable compensation in comparable cases.” Id. at *17-

*19 (internal quotation marks, citations and alterations omitted). In Lore, the Second

Circuit upheld an award of $250,000.00 for emotional and reputational injury where



                                          61
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 62 of 69 PageID #: 3135



the evidence of emotional distress included plaintiff’s own testimony that she suffered

from “tension headaches, abdominal pain, insomnia, anxiety, and depression,” which

was corroborated by her medical records and by the testimony of her mother. See 670

F.3d 127, 178-79 (2d Cir. 2012). Of this amount, only $150,000.00 was for emotional

distress, while the remaining $100,000.00 was for reputational injury. Id. at 179.

The case upon which Defendants rely, Rainone v. Potter, where an award for

emotional damages was reduced from $175,000.00 to $50,000.00, is distinguishable.

Def. Memo, 20-21. There, the plaintiff provided only testimony that his “mind was

swimming; that his future looked extremely grim; and that he had developed sleeping

and other manifestations.” 388 F. Supp. 2d 120, 124-25 (E.D.N.Y. 2005) (internal

quotation marks and citation omitted). Moreover, the plaintiff there had testified

that he did not consider himself incapacitated “in any way, shape, or form[,]” and was

“enjoying a productive life[.]” Id. at 125 (internal quotation marks and citation

omitted). By contrast, Abreu testified at length about how, as a result of Defendants’

conduct, he no longer felt like himself, and although he was no longer in therapy at

the time of trial because leaving Verizon had “helped a lot,” Plaintiff continued to

have relapses and felt that he needed further treatment. Tr., 541:19-542:9, 544:16-

25, 572:6-17, 607:20-608:9.

       Given the above and the trial record as a whole, the Court finds that a

remittitur to $200,000.00 in compensatory damages is warranted.




                                          62
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 63 of 69 PageID #: 3136



             Punitive Damages

       Finally, Defendants seek to vacate the jury’s award of $1,850,000.00 in

punitive damages. As an initial matter, the Court rejects Plaintiff’s contention that

Defendants waived their objections regarding punitive damages by failing to object

on the record before jury deliberations.27 Pl. Opp., 25-27. Although Defendants did

not raise any objections on the record during the conference charge, Tr., 1140:3-

1149:25, 1172:1-1178:6, the Court informed the parties that their objections would be

preserved by submission of their proposed jury charges and verdict sheets. Id. at

1152:3-22.     Accordingly, the Court finds that Defendants have preserved their

objections through their submissions of proposed jury instructions and a proposed

verdict sheet. See Brewington Decl., ¶ 3; Brewington Decl., Ex 2, 19; Def. Decl., Ex.

Q.

       In reviewing Defendants’ submissions, however, the Court finds that they did

not adequately raise the objection they make now—that the jury should not have been

given the option to award punitive damages because there was no evidence that

Defendants engaged in intentional discrimination. Def. Memo, 21. Defendants’

submissions—proposed jury instructions—simply added one paragraph to the

punitive damages section, which the Court included in the final instructions.

Compare Brewington Decl., Ex. 2, 19 with Tr., 1303:15-1304:14. At no point did




       27  Failure to timely object results in a waiver of the right to challenge the submission of a
punitive damages charge or errors in the verdict sheet. See Kosmynka v. Polaris Indus., Inc., 462 F.3d
74, 83 (2d Cir. 2006).



                                                 63
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 64 of 69 PageID #: 3137



Defendants suggest that there was insufficient proof of the requisite mental state

that could justify an award of such damages.        Accordingly, Defendants did not

preserve the objection they now raise. See Tolbert v. Queens Coll., 242 F.3d 58, 77

(2d Cir. 2001).

      Where an objection to a jury charge is unpreserved, the Court reviews for plain

error. See Abel, 2012 WL 6720919, at *19. Under this standard, which “should only

be invoked with extreme caution in the civil context[,]” a new trial is warranted only

where the unpreserved error is “so serious and flagrant that it goes to the very

integrity of the trial[.]” Id. (internal quotation marks and citation omitted).

      Here, the Court provided the following instructions on punitive damages:

      If the plaintiff has proven by a preponderance of the evidence that the
      defendants are liable, you must also determine whether he is entitled to
      punitive damages. In order to be entitled to punitive damages, the plaintiff
      must prove by a preponderance of the evidence that the defendants, in causing
      the injuries complained of, showed malice or reckless indifference for the rights
      of others. An action is with malice if a person knows that it violates the law
      prohibiting discrimination or retaliation and does it anyway. An act is done
      with reckless indifference if it is taken with knowledge that it may violate
      federal law. It is entirely within your discretion as jurors to determine whether
      an award of punitive damages is appropriate in this case, even if all the
      elements I have described have been established by the plaintiff. You must
      keep in mind, however, that you are not required to award punitive damages.
      To make such a judgment, it is important to keep in mind the reason for an
      award of punitive damages; namely to punish the defendant for malicious
      conduct against the plaintiff, and to deter such future conduct of the
      defendants or of others like the defendants. Thus, you should consider whether
      the award of punitive damages will accomplish this dual purpose of
      punishment and deterrence.

Tr., 1303:15-1304:14. The Court’s instructions correctly stated the legal standard for

punitive damages, and the fact that Defendants believe that “there was no malicious

or reckless conduct sufficient to warrant punishment in the form of punitive


                                           64
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 65 of 69 PageID #: 3138



damages[,]” Def. Memo, 21, is insufficient to warrant vacating such damages. A jury

instruction is warranted as long as “there is some evidence supporting the theory

behind the instruction so that a question of fact may be presented to the jury.”

Cameron v. City of New York, 598 F.3d 50, 69 (2d Cir. 2010) (internal quotation marks

and citation omitted). As set forth above, the jury heard evidence upon which it could

conclude that Defendants showed deliberate indifference to Plaintiff’s rights,

discriminating and retaliating on the basis of race and national origin. Accordingly,

the Court denies Defendants’ motion to vacate the punitive damages award on this

ground.

      Next, Defendants argue that the award should be vacated due to errors in the

verdict sheet. Def. Memo, 22-23. Defendants argue that the verdict sheet should

have differentiated among Defendants or claims because punitive damages are

assessed separately against individual defendants, and an “undifferentiated verdict

makes it impossible” to determine against whom the jury intended to award punitive

damages. Id. Defendants submitted a proposed verdict sheet which differentiated

among Defendants, and thus, as set forth above, this objection is preserved. Def.

Decl., Ex. Q. Plaintiff concedes that the verdict sheet should have differentiated

between Francis and Lucas. Pl. Opp., 26. He argues, however, that any errors in the

verdict sheet “worked no harm to Verizon because its responsibility for punitive

damages sounds in respondeat superior liability[,]” and thus the result would have

been the same had Abreu “only sued Verizon and presented the same evidence

regarding Francis and Lucas.” Def. Memo, 26-27. The Court disagrees.



                                         65
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 66 of 69 PageID #: 3139



      Under Title VII, an employer may be held liable for the malicious or recklessly

indifferent discrimination of its employees where an employee serving in a

managerial capacity commits the wrong within the scope of his employment. Parrish,

280 F. Supp. 2d at 153. The employer may escape liability for its employee’s malicious

or recklessly indifferent discrimination, however, if it establishes “both that it had an

anti-discrimination policy and made [a] good faith effort to enforce it.” Zimmermann

v. Assocs. First Capital Corp., 251 F.3d 376, 385 (2d Cir. 2001) (citations omitted).

Where evidence is presented in support of both components of this defense, “an

employer is entitled to have the defense considered by the jury under proper

instructions.” Id. Similarly, under § 1981, “an employer may not be vicariously liable

for the discriminatory employment decisions of managerial agents where these

decisions are contrary to the employer’s good-faith efforts to comply with [federal

law].” Wiercinski v. Mangia 57, Inc., 787 F.3d 106, 115 (2d Cir. 2015) (quoting Kolstad

v. Am. Dental Ass’n, 527 U.S. 526, 545-56, 119 S.Ct. 2118, 2129-30 (1999)).

      Here, the evidence established that Verizon has in place anti-discrimination

and anti-retaliation policies, and that its managers, Francis, Lucas and Bolger had

been trained on these policies. Tr., 63:20-66:11, 120:16-122:4, 346:23-352:25, 1013:9-

1015:11. Further, when Abreu filed his complaint with the Global Ethics Hotline in

2012, Verizon interviewed Plaintiff as well as Lucas and Bolger, id. at 252:7-13,

508:4-509:18, 1003:19-24, thereby indicating a “good faith effort” to enforce its policy.

See Tepperwien v. Entergy Nuclear Operations, Inc., 663 F.3d 556, 573-74 (2d Cir.

2011) (holding that a reasonable jury could have found that employer had made a



                                           66
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 67 of 69 PageID #: 3140



good-faith effort to comply with its Title VII obligations, where it had anti-

discrimination and anti-retaliation policy, all employees received training on policies

and it provided employees with avenues to report discrimination or retaliation);

Wiercinski, 787 F.3d at 115-16 (noting “high standard for punitive damages set forth

in [§ 1981]” and affirming vacatur of punitive damages where employer addressed

plaintiff’s complaints “in good faith”). Thus, the jury could have reasonably found

that while Francis and Lucas were liable for punitive damages, Verizon was not. As

Defendants contend, an “undifferentiated verdict makes it impossible” to determine

against whom the jury intended to award punitive damages. Def. Memo, 23. Even

assuming arguendo that there was sufficient evidence for the jury to reasonably infer

that Verizon’s investigation was not a good faith effort to enforce its policies such that

Verizon did not meet the standard to be excused from liability for Francis’s and

Lucas’s malicious or recklessly indifferent discrimination, the jury could not have

come to such a decision without some instruction on this standard, i.e., that even if

Francis and Lucas met the standard for punitive damages, Verizon could escape

liability for punitive damages if it had a policy in place and used good faith efforts to

enforce it. And without a differentiated verdict, it is impossible to know whether the

jury meant to punish Francis, Lucas and Verizon, or only Francis and Lucas but not

Verizon, the latter being a legally supported result from the same evidence presented.

       Thus, the Court finds that the punitive damages award should be vacated.28

Accordingly, Defendants’ motion for remittitur is granted, and actual damages are


       28For the sake of completeness, the Court notes that even upon a finding that the punitive
damages award should stand, the award would nonetheless be substantially reduced. When deciding

                                               67
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 68 of 69 PageID #: 3141



reduced from $55,000.00 to $38,419.00, compensatory damages are reduced from

$750,000.00 to $200,000.00, and punitive damages are reduced from $1,850,000.00 to

$0.00. Should Plaintiff not accept the remitted damages verdict, Defendants’ motion

for a new trial is granted as to damages only and denied as to liability.

IV.    CONCLUSION

       For the reasons stated herein, Defendants’ motion for judgment as a matter of

law under Rule 50(b) is denied in all respects. Defendants’ Rule 59 motion for a new

trial on damages is granted with respect to (i) actual and compensatory damages if

Plaintiff does not accept the remitted awards of $38,419.00 and $200,000.00

respectively and (ii) punitive damage, unless Abreu accepts the vacated award.




whether punitive damages are excessive, courts consider: (1) “the degree to which the conduct at issue
is reprehensible”—which is “[p]erhaps the most important indicium of the reasonableness of a punitive
damages award[]”; (2) “the ratio of punitive damages to the actual harm suffered by a plaintiff”; and
(3) the difference between the punitive damages award and the civil penalties that could be imposed
for comparable misconduct. Jennings v. Yurkiw, No. 14-cv-6377, 2019 WL 6253813, at *5-*6 (E.D.N.Y.
Nov. 22, 2019) (citing BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 575-85, 116 S.Ct. 1589, 1598-1604
(1996)). Without undergoing a full analysis of these three factors, the Court notes simply that a
comparison of the punitive damages award in this case to the awards sustained in other comparable
cases indicates that the $1,850,000.00 award was impermissibly excessive. Comparing punitive
damages awards in the discrimination and retaliation context can be “of limited utility because a wide
range of awards have been upheld.” Hill v. Airborne Freight Corp., 212 F. Supp. 2d 59, 76 (E.D.N.Y.
2002) (citations omitted). Nonetheless, most punitive damages awards for conduct involving a degree
of reprehensibility similar to Defendants’ have been significantly lower than the award that was
granted in this case. See, e.g., Thomas v. iStar Fin., Inc., 652 F.3d 141, 149 (2d Cir. 2011) (affirming
remittitur of a $1,600,000.00 punitive damages award to $90,000.00, where the retaliatory conduct
occurred over a period of time and “was more than merely negligent,” but did not result in physical
injury to plaintiff or show an indifference to or reckless disregard for the health or safety of
others); Duarte v. St. Barnabas Hosp., 341 F. Supp. 3d 306, 330-31 (S.D.N.Y. 2018) (granting
remittitur of a $750,000.00 punitive damages award to $125,000.00, where there was repeated
harassment, but no evidence of violence, physical injury, financial vulnerability or deceit); Chisholm
v. Mem’l Sloan-Kettering Cancer Ctr., 824 F. Supp. 2d 573, 580 (S.D.N.Y. 2011) (granting remittitur of
a $1,000,000.00 punitive damages award to $50,000.00, where the retaliatory conduct involved neither
violence nor offensive language); Norris v. N.Y.C. Coll. of Tech., 07-cv-853, 2009 WL 82556, at *7-*8
(E.D.N.Y. Jan. 14, 2009) (granting remittitur of a $425,000.00 punitive damages award to $25,000.00
for retaliatory termination, where defendant “acted intentionally and with knowledge that his conduct
would violate [plaintiff’s] rights, [but] no other indicia of reprehensibility [were] present”).


                                                  68
Case 2:15-cv-00058-SIL Document 112 Filed 03/25/20 Page 69 of 69 PageID #: 3142



Defendants’ motion for a new trial is denied in all other respects. On or before April

24, 2020, Plaintiff shall inform the Court whether he accepts the remitted amount for

damages, or whether the Court shall grant Defendants’ motion for a new trial on

actual, compensatory and punitive damages.


 Dated:       Central Islip, New York
              March 25, 2020
                                            SO ORDERED

                                            /s/ Steven I. Locke
                                            STEVEN I. LOCKE
                                            United States Magistrate Judge




                                         69
